Case:12-34352-EEB Doc#:96 Filed:08/28/20                 Entered:08/28/20 16:26:31 Page1 of 44




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF COLORADO

  INRE:                                             Case No. 12-34352-EEB
                                                    Chapter 13
  James N. Burrus

  Debtor(s).

  US Bank Trust National Association as Trustee of Cabana Series III Trust

  Movant.

  vs.

  James N. Burrus and Adam M. Goodman, Chapter 13 Trustee

  Respondents.

                       NOTICE OF MOTION FOR RELIEF FROM STAY
                           AND OPPORTUNITY FOR HEARING

                       OBJECTION DEADLINE: SEPTEMBER 17, 2020

         NOTICE IS HEREBY GIVEN that a Motion for Relief from Stay has been filed with the
  Court, a copy of which is attached hereto.

         A HEARING ON THE MOTION has been set for September 24, 2020 at I :30 p.m. in
  Comiroom F of the U.S. Bankruptcy Comi for the District of Colorado located in the U.S.
  Customs House at 721 19 th Street, Denver, CO 80202. The hearing will be conducted m
  accordance with the provisions of Local Bankruptcy Rule 4001-1.

           PRIOR TO THE HEARING, paiiies are instructed to check with the Court and the
  Comi's docket to verify if the preliminary hearing will be held in person (in the courtroom) or by
  telephone due to the COVID-19 Pandemic. If the preliminary hearing will be conducted by
  telephone, patiies scheduled to appear by telephone are responsible to call the Court to
  participate in the hearing five (5) minutes prior to the start of the hearing. Paiiies scheduled to
  appear shall call the Court at 1-888-684-8852, Meeting Access Code: 3454024#. Parties shall
  file their witness and exhibit lists 24 hours prior to the scheduled hearing.

          IF YOU DESIRE TO OPPOSE THIS MOTION, you must file with this Court (in the
  bankruptcy clerk's office located at 721 19th St., Denver, CO 80202) a WRITTEN OBJECTION
  to the motion on or before the objection deadline stated above and serve a copy upon Movant's
  attorney, whose address is listed below.
Case:12-34352-EEB Doc#:96 Filed:08/28/20               Entered:08/28/20 16:26:31 Page2 of 44




         IF YOU FILE AN OBJECTION, you are REQUIRED to comply with Local Bankruptcy
  Rule 4001-1 regarding hearing procedures, including (1) the timely submission and exchange of
  witness lists and exhibits and (2) attendance at the above-scheduled hearing in person or through
  counsel, if represented.

         IF YOU FAIL TO FILE AN OBJECTION, the scheduled hearing will be vacated, and
  an order granting the relief requested will be granted without fmiher notice to you.

  Dated: August 28, 2020

                                        Respectfully Submitted,
                                        Halliday, Watkins & Mann, P.C.

                                        Isl Heather L. Deere
                                        Heather L. Deere, #28597
                                        355 Union Boulevard, Suite 250
                                        Lakewood, CO 80228
                                        (303) 274-0155
                                        (303) 274-0159 (fax)
                                        bankruptcyco@hwmlawfirm.com
                                        File No. CO10608
Case:12-34352-EEB Doc#:96 Filed:08/28/20               Entered:08/28/20 16:26:31 Page3 of 44




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLORADO

   INRE:                                           Case No. 12-34352-EEB
                                                   Chapter 13
  James N. Burrus

  Debtor(s).

  US Bank Trust National Association as Trustee of Cabana Series III Trust

  Movant.

  vs.

  James N. Burrus and Adam M. Goodman, Chapter 13 Trustee

  Respondents.

                             MOTION FOR RELIEF FROM STAY

         COMES NOW US Bank Trust National Association as Trustee of Cabana Series III Trust,
  ("Movant"), by and through its attorney, Heather L. Deere, and hereby requests that the Court
  terminate/annul the automatic stay of 11 U.S.C. §362(a) as to the real property named in this
  motion, and as grounds therefore respectfully represents.

           1.    That the petition initiating this case was filed on November 30, 2012. Movant is a
  secured creditor for which Movant claims a valid lien or security interest in the following
  described real property (the "Property"):

         See the Deed of Trust Incorporated herein by reference

         Purported common address: 9 I 08 North 119th Street, Longmont, CO 80501

          2.     As set forth in the unsworn declaration attached to this Motion and incorporated
  herein by reference pursuant to Local Bankruptcy Rule 4002-3(c), the Debtor is not in military
  service.
         ,..,
         .).    James N. Burrus and Therese L. Burrus have executed and delivered or are
  otherwise obligated with respect to that ce1tain promissory note in the original principal amount
  of $359,650.00 (the "Note"). A copy of the Note is attached hereto and incorporated herein by
  reference. Movant is the entity entitled to enforce the Note.
Case:12-34352-EEB Doc#:96 Filed:08/28/20               Entered:08/28/20 16:26:31 Page4 of 44




         4.      Pursuant to that ce1iain Deed of Trust (the "Deed of Trust"), all obligations
 (collectively, the "Obligations") under and with respect to the Note and the Deed of Trust are
 secured by the Property. A copy of the Deed of Trust is attached hereto and incorporated herein
 by reference. The Note and Deed of Trust have been modified pursuant to a Loan Modification
 Agreement dated November 14, 2018.

         5.     All rights and remedies under the Deed of Trust have been assigned to the Movant
  pursuant to that ce1iain assignment of Deed of Trust, a copy of which is attached hereto and
  incorporated herein by reference.

          6.     BSI Financial Services services the loan on the Property referenced in this
  Motion. In the event the automatic stay in the case is modified, this case dismisses, and/or the
  Debtor obtains a discharge and a foreclosure action is commenced on the mortgaged property,
  the foreclosure will be conducted in the name of Movant. Movant, directly or through an agent
  or custodian, has possession of the original Note. The Note is either made payable to Movant or
  has been duly endorsed.

        7.      The amount due Movant pursuant to the terms of the Note and Deed of Trust as of
  August 13, 2020 is $328,617.58.

        8.     The Note and Deed of Trust require the Debtor to make monthly installment
  payments. The following chaii sets forth a summary of the number and amount of payments
  owed by the Debtor pursuant to the terms of the Note as of August 13, 2020:

     Number of       From                   To              Monthly Payment Total Missed
     Missed Payments                                        Account         Payments
              5             03/01/2020        07/01/2020         $1,880.45         $9,402.25
              1             08/01/2020        08/01/2020         $1,946.67         $1,946.67
     Attorney's Fees                                                               $1,050.00
     Filing Fees                                                                    $181.00
     Less post-petition partial payments:                                          ($389.86)

                                                                   Total: $12,190.06

          9.     As required by Local Bankruptcy Rule 4001-l(a)(4)(B), a payment history from
  the effective date of the Loan Modification Agreement referenced in Paragraph 4 as evidence of
  the default in payments and a summary as to the default in payments are attached hereto and
  incorporated herein by reference.

        10.     This case was filed on November 20, 2012. The Debtor's Chapter 13 Plan was a
  60-month plan with payments to start in December 2012 with the final payment under the
  Chapter 13 Plan due in November 2017. The Chapter 13 Plan has long been completed. The
  Chapter 13 Trustee filed a Notice of Final Cure on November 13, 20 I 7. However, 33 months
Case:12-34352-EEB Doc#:96 Filed:08/28/20                Entered:08/28/20 16:26:31 Page5 of 44




  after the end of the Chapter 13 Plan, this case remains open. Further, the Debtor has not either
  received his discharge or been denied a discharge. A ruling on a motion to dismiss filed by the
  Chapter 13 Trustee has been pending since March 13, 2019.

          11.   Since the automatic stay under 11 U.S.C. §362(a) continues until the case is
  closed, dismissed or the discharge is granted or denied pursuant to 11 U.S.C. §362(c), the
  automatic stay has been in effect for almost 8 years and the Debtor has had the benefit of the
  automatic stay for far longer than the provisions of the bankruptcy code contemplate for a
  chapter 13 debtor.

        12.    The Debtor is in default in the performance of the terms and conditions of said
 Note and Deed of Trust and, therefore, the amounts stated in this motion are now due and owing
 to Movant and Movant is lawfully entitled to exercise its state law rights and remedies as to the
 above-described property.

        13.     That enforcement of this security interest has been stayed automatically by
 operation of 11 U.S.C. §362 (a); however, Movant is entitled to relief from such stay for the
 reasons stated in this Motion.

         14.   The fair market value of the Property described in Paragraph 1 is approximately
  $572,100.00 pursuant to the Boulder County Assessor's office.

       15.      Upon information and belief, the encumbrances on the Property listed in the
 Schedules or otherwise known, including but not limited to the encumbrances granted to
 Movant, are: (i) Movant ($328,617.58); (ii) Citi Mortgage, Inc. ($61,911.87).

         16.    Movant is entitled to relief from stay under 11 U.S.C. §362(d)(l) for the following
  reasons:

                        a.     The Debtor has failed to make monthly payments when due and/or
                               have failed to make the correct payment amount due causing the
                               loan to be in default. The loan is due for the March 1, 2020
                               payment and all subsequent payments (see paragraph 8 above for
                               amount and default breakdown), and this default continue to the
                               present time; and

                        b.     The Debtor has failed to make payments to Movant as required by
                               the terms the Promissory Note and Deed of Trust, thus the Debtor
                               has failed to fulfill the payment obligations on a secured claim.
                               Said default constitutes a material default of the terms of the Note
                               and Deed of Trust, and Movant lacks adequate protection of its
                               claim having no recourse to enforce the terms of the Promissory
                               Note and Deed of Trust due to the default. Movant is also harmed
                               by the exceedingly excessive amount of time the automatic stay
                               has been in effect in this case.
Case:12-34352-EEB Doc#:96 Filed:08/28/20                  Entered:08/28/20 16:26:31 Page6 of 44




          17.    That Movant has incurred its reasonable attorney's fees of $1,050.00 and costs of
  $181.00 for its Motion for Relief from Stay pursuant to the tenns of the Promissory Note and
  Deed of Trust. Movant may add the fees and costs to the loan pursuant to the contractual
  provisions of the Promissory Note and Deed of Trust. This information is being given to
  disclose post-petition fees and costs to the Debtor and advise that the fees and costs may be
  included in any post-petition reinstatement or stipulation to resolve the motion.

         18.   In the event no response is filed to this motion, the Movant requests that the court
  waive the fourteen (14) day stay period pursuant to Rule 400l(a)(3) of the Federal Rule of
  Bankruptcy Procedure, so that Movant may immediately implement any order granted.

           WHEREFORE, Movant, US Bank Trust National Association as Trustee of Cabana
  Series III Trust, requests the Comi to enter an Order granting Movant, and any loan servicer,
  relief from stay as to the subject prope1ty located at 9108 No1th 119th Street, Longmont, CO
  80501 by annulling and/or terminating the automatic stay pursuant to 11 U.S.C. §362(d) to allow
  Movant to pursue state law rights and remedies as to the subject property only including but not
  limited to foreclosure, loss mitigation, sh01t sale or deed in lieu of foreclosure, that this order be
  binding and effective despite any conversion of this bankruptcy case to a case under any other
  chapter, and for such other and further relief as this Comt may deem just and proper.

  Dated: August 28, 2020

                                           Respectfully Submitted,

                                           Halliday, Watkins & Mann, P.C.

                                          Isl Heather L. Deere
                                          Heather L. Deere, #28597
                                          Attorney for Movant
                                          355 Union Blvd, Ste. 250
                                          Lakewood, CO 80228
                                          (303) 274-0155
                                          (303) 274-0159 (fax)
                                          bankruptcyco@hwmlawfirm.com
                                          File No. CO 10608
Case:12-34352-EEB Doc#:96 Filed:08/28/20               Entered:08/28/20 16:26:31 Page7 of 44




       UNSWORN DECLARATION OF MILITARY SERVICE UNDER PENALTY OF
                              PURJURY

         I, Heather L Deere, attorney at Halliday, Watkins & Mann, P.C. and being over the age of
  18, hereby declares in accordance with the Servicemembers Civil Relief Act ("SCRA") as
  follows:

          In suppo1i of this Declaration, a search of the Depa1iment of Defense Manpower Data
  Center for the military status of James N. Burrus, the Debtor in Case No. 12-34352-EEB on
  August 28, 2020. The search indicated that there was no information, as to all branches of the
  military, that the Debtor are persons currently on active duty.

         I have personally reviewed the searches detailed above and I declare based on my
  personal knowledge and under penalty of pe1jury the facts contained in the declaration are true
  and corrected.

  Dated: August 28, 2020


                                        Halliday, Watkins & Mann, P.C.

                                        Isl Heather L. Deere
                                        Heather L. Deere, #28597
                                        Attorney for Movant
                                        355 Union Blvd, Ste. 250
                                        Lakewood, CO 80228
                                        (303) 274-0155
                                        (303) 274-0159 (fax)
                                        bankruptcyco@hwmlawfirm.com
                                        File No. CO10608
    Case:12-34352-EEB Doc#:96 Filed:08/28/20                                                                       Entered:08/28/20 16:26:31 Page8 of 44
                                                                                                                                                                      Results as of : Aug-28-2020 04:37:58 PM
Department of Defense Manpower Data Center
                                                                                                                                                                                                   SCRA 5.6




                             Status Report
                             Pursuant to Servicemembers CivH Relief Act


SSN:                           XXX-XX-5074
Birth Date:
Last Name:                     BURRUS
First Name:                    JAMES
Middle Name:                   N
Status As Of:                  Aug-28-2020
Certificate ID:                M0ZD3QWY6BGKFYM

                                                                                On Active Duty On Active Duty Status Date

            Active Duty Start Date              I                Active Duty End Date                  I                       Status                         I            Service Component

                    NA                          I                        NA                            I                        No                            I                   NA

                                                      This response reflects the individuals' active duty status based on the Active Duty Status Date




                                                                        Left Active Duty Within 367 Days of Active Duty Status Date

            Active Duty Start Date              I                Active Duty End Date                  I                       Status                         I            Service Component

                    NA                          I                        NA                            I                        No                            I                   NA

                                         This response reflects where the individual left active duty status within 367 days preceding the Active Duty Status Date




                                                 The Member or His/Her Unit Was Notified of a Future Call-Up to Active Duty on Active Duty Status Date

         Order Notification Start Date          I            Order Notification End Date               I                       Status                         I            Service Component

                    NA                          I                        NA                            I                        No                            l                   NA

                                            This response reflects whelher the individual or his/her unit has received early notification to report for active duty



Upon searching the data banks of the Department of Defense Manpower Data Center, based on the information that you provided, the above is the status of
the individual on the active duty status date as to all branches of the Uniformed Services (Army, Navy, Marine Corps, Air Force, NOAA, Public Health, and
Coast Guard). This status includes information on a Servicemember or his/her unit receiving notification of future orders to report for Active Duty.




Michael V. Sorrento, Director
Department of Defense - Manpower Data Center
400 Gigling Rd.
Seaside, CA 93955
    Case:12-34352-EEB Doc#:96 Filed:08/28/20                                             Entered:08/28/20 16:26:31 Page9 of 44
The Defense Manpower Data Center (DMDC) is an organization of the Department of Defense (DoD) that maintains the Defense Enrollment and Eligibility
Reporting System (DEERS) database which is the official source of data on eligibility for military medical care and other eligibility systems.


The DoD strongly supports the enforcement of the Servicemembers Civil Relief Act (50 USC App. § 3901 et seq, as amended) (SCRA) (formerly known as
the Soldiers' and Sailors' Civil Relief Act of 1940). DMDC has issued hundreds of thousands of "does not possess any information indicating that the
individual is currently on active duty" responses, and has experienced only a small error rate. In the event the individual referenced above, or any family
member, friend, or representative asserts in any manner that the individual was on active duty for the active duty status date, or is otherwise entitled to the
protections of the SCRA, you are strongly encouraged to obtain further verification of the person's status by contacting that person's Service. Service contact
information can be found on the SCRA website's FAQ page (035) via this URL: https://scra.dmdc.osd.mil/scra/#/laqs. If you have evidence the person
was on active duty for the active duty status date and you fail to obtain this additional Service verification, punitive provisions of the SCRA may be invoked
against you. See 50 USC App. § 3921 (c).


This response reflects the following information: (1) The individual's Active Duty status on the Active Duty Status Date (2) Whether the individual left Active
Duty status within 367 days preceding the Active Duty Status Date (3) Whether the individual or his/her unit received early notification to report for active
duty on the Active Duty Status Date.


More information on "Active Duty Status"
Active duty status as reported in this certificate is defined in accordance with 10 USC§ 101(d) (1). Prior to 2010 only some of the active duty periods less
than 30 consecutive days in length were available. In the case of a member of the National Guard, this includes service under a call to active service
authorized by the President or the Secretary of Defense under 32 USC § 502(1) for purposes of responding to a national emergency declared by the
President and supported by Federal funds. All Active Guard Reserve (AGR) members must be assigned against an authorized mobilization position in the
unit they support. This includes Navy Training and Administration of the Reserves (TARs), Marine Corps Active Reserve (ARs) and Coast Guard Reserve
Program Administrator (RPAs). Active Duty status also applies to a Uniformed Service member who is an active duty commissioned officer of the U.S.
Public Health Service or the National Oceanic and Atmospheric Administration (NOAA Commissioned Corps).


Coverage Under the SCRA is Broader in Some Cases
Coverage under the SCRA is broader in some cases and includes some categories of persons on active duty for purposes of the SCRA who would not be
reported as on Active Duty under this certificate. SCRA protections are for Title 1O and Title 14 active duty records for all the Uniformed Services periods.
Title 32 periods of Active Duty are not covered by SCRA, as defined in accordance with 1O USC § 101 (d)(1 ).


Many times orders are amended to extend the period of active duty, which would extend SCRA protections. Persons seeking to rely on this website
certification should check to make sure the orders on which SCRA protections are based have not been amended to extend the inclusive dates of service.
Furthermore, some protections of the SCRA may extend to persons who have received orders to report for active duty or to be inducted, but who have not
actually begun active duty or actually reported for induction. The Last Date on Active Duty entry is important because a number of protections of the SCRA
extend beyond the last dates of active duty.


Those who could rely on this certificate are urged to seek qualified legal counsel to ensure that all rights guaranteed to Service members under the SCRA
are protected


WARNING: This certificate was provided based on a last name, SSN/date of birth, and active duty status date provided by the requester. Providing
erroneous information will cause an erroneous certificate to be provided.
   Case:12-34352-EEB Doc#:96 Filed:08/28/20                                         Entered:08/28/20 16:26:31 Page10 of 44


  l.01111 N11111ber:




  Jun<> 30, 2005
                                      ..                               NOTE
                                                               BOULDER,COLORADO
                                                          9J 08 NORTH I l9TJJ STREET
                                                                                             •
                                                                                                                           MIN:

                                                                                                           CERTIFIED TO B: /•, TJ=:LIE COPY
                                                                                                           OF THE 0RIG11'.AL 1.,vCUMENT
                                                                                                           DOCSPLUS INC. ,•. ..J


                                                         LONGMONT, COLORADO 80501
                                                                 (Property Address)
  1. nORRO\VEH.'S PROMISE TO l>AY
      Jn return for n loon thnt i have received, I promise 10 pay U.S.      $359,650.00 (this amount is called .,Principal'), plus interest, to the
 order of the Lcnde:-. The Lender is Liberty Home Loans, Inc..
     1 will make oil poymcnts under this Note in the fonn of' cash, check: or money order. .                                  .    .            .
      J understand tl,at the Lender may tmnsfer this Note. The Lender or anyone who tokes tlus Note by transfer and who 1scnt1tled to receive
 poyments under this; Note is c:tiled the "Note Holder."
 Z. INTEREST
     Interest will be charged on unpnid principal until the foll amount of :Principal hns been paid. I will pay interest at a yearly rate of
 5.625%.
     The interest rate required t,y this Section 2 is the rate l will pny both before and uftcr any defoull described in Section 6(B) of this Note.
 ;}. l'A YM.1.';NT.:;
       (A) Timu mid Pl:tc<> of P:tym.,nts
      I will pay principal and interesr by moking a payment every month.
      l will make mymtmthly payment on the 1st day of each month beginning on August l, 2005.1 will maI:e these payments every monU1
 until I hnve paid nll of the princjpnl and interest nnd ,my other clrnrges described below that I may owe under this Note. Each monthly
 pavment will be applied us ofits scheduled due date and will be applied to interest before Principal. If, on July l, 2035, I still owe amounts
 under this Nole. I will pay those amounts in full on that dote, which is called the "Maturity D11te.'"
      J will nmkc my 1non1hly pnymcnts at
                                                         LIBERTY HOME .LOANS
                                                 2687NORTH PARK DR.IVE, SUITE 103
                                                     LAFAYETTE, COLORADO 80026
                                                                                      or nt :i different place if required by the Note Holder.
      (B) Amount of Monthly Payments
      My monthly payment will be in the amount of U.S. S2,070.35.
 4. BORROWER'S RlGHTTO PREPAY
       1 have the rigl1t 10 mnke p:,yments of Pnncipnl nt nny time before they nre due. A payment of Principal 011ly is known as a
··Prepayment.·· When J mnke n Prepayment, I will tell the Note Holder in writing that l om doing so. J may not designate a paynieot as a
Prcpavmenl if l have not made nil the monthly payments due under the Note.
       I may mnkc a full Prcpnym~nt or partial Prepayments without pnying a Prepayment ehurgc. TJ,e Note Holder will uce my Prep11y.ments
lo reduce rhc amounl of Principal that I owe under this Note. However. the Note Holder may apply my Prepayment to the accrued and
unpaid interest on 11:c Prepaymcnl amount, before npplying my Prepayment to reduce the Principal amount of the Note. lfI mnke a partial
Prapayment. there will be no changes in the due date orin the amount ofmy monthly pnymcnt unless the Note Holder agrees in writing to
those changes.
5. LOA.."J CHARGES
       lfn Jnw. wltich npplics co this lonn and which sets maximum Jonn charges, is finally interpreted so that the interest or other loan cruu:ges
c,--.11,-"r"d r.,r In h.,. cmllccted in cc>nncelion with thi~ lo,m c,xcced the, p<>nll;u.,d limiw, lhen: (:i) nny cueh loan chnrs<> ohi>ll be reduced by the
amount necessary to reduce the charge to the permitted limit: and (b) nny sums alrc11dy collected from me which exceeded pcrmined Jimits
wm be renmded to. me. The Note Holder may choose to make this refund by reducing the Principal l owe under this Note or by making a
direct payt1ient to me:-. If o r~funcl reduces Principal, the reduction will be trcoted us n pnrtinl Prepayment.
6. BORROWER'S f,'AILlffi.E TO PAY AS lU:QUlRltD
      (A) Lnte Chnrge for Overdue .Puymcnts
     If 1he Note Ho leer h~s not received the full amount of"nny monthly pnymcot by the end of FIFTEEN cnlendnr dnys after the date it
JS due, I will pny a lnte charge to the Note Holder. The nmount of Ilic charge wjJJ be        5.000% ofmy overdue pn)'lllCnt ofprioeipal nnd
interest. I will pay this lntc chnrgc promptly but only once on ench lntc pn)llllcnt.
     (.8) Default
     Jf T do not pay the full amount of each monthly payment on the date it js due, I will be in default.
     (C) Notice- of Default
     lfI am in default, the Note Holder may scud me u written notice telling me that if l do not pay the overdue amount by a certain date, the
Nore Holder mny require me, to P"Y i.m.mcdint<>l)• the full amount o.f Pr.incipol whioh hno uot been poid nnd ell the intcrc:,t thnt I o·wo on thnt
amount. Thnt date must be at lea:;t 30 days after the date on which the notice is mailed to me or delivered by oth<..'T means.
     (0) No Waiver By Note X·loldcr
    Even if. nt a time when l 11111 in default, the: Nole Holder doc:; not i-cquirc me lo pay immediately in full as described above, the Note
Holder will still have the right to do so if I am in default at a later time-.




MULTJSTATE FIXED RATE NOTE.        Single Famlly-   F:,nnlo Mno/F«>ddio M.1c UNIFORM INSTRUMENT
                                                                       Pnge 1 of2
                                                                                                                                          X°rm   3200 1/01
                                                                                                                  tlorrowcr(s) lnilJuls   ~~(ff
     Case:12-34352-EEB Doc#:96 Filed:08/28/20                                                Entered:08/28/20 16:26:31 Page11 of 44

                                                                                                          ,...:.:._i-~
    lo(l11 Numb,:r:                    .·                                              •. ~                     MIN:
        (E) Payment of Nore Holdc             sts and Expenses
        lflflc NNe Holder has rcquireu rne lo pay immcdia1cly in full us described abl, , the Note Holder will have the right 10 be paid back
    by me for nil of its costs and expenses in enforeinc this Note 10 the extent not prohibited by opplicablc Jaw. Those expenses include. for
    example, rcasonpb!c att,)mcys· fees.
    7. GIVING OF NOTICES
        Unlcs,:;; .opplicnblc l~·w ccquii--c~ a. diff'c1'"¢11t method, o.ny notice th.:ic n-iu-,t be si"'l·cn io mo under thjs.}'-lolc ,vill be oivc:n by delivering it or
    hy mailing it by first clai:s mail to rne at the Property Address above or at a different address ifl give-the Nole Holder n notice ofmy
 different address.
      Any notice thol must be given to the Note Holder under this Note wjlJ be given by delivering it or by mailing itbyfirstelass mail to the
 Note Holder at 1he address suited in Section 3(A) above or nt a different address ifl am given n notice of that different address.
 8. OBLIGATIONS OF PEH.SONS UNDER. THIS NOTE
      If more than one person signs this Note, each person is fully and personally obligmed to keep .ill of the promises made in this Note,
 ihcluding the promise to pay the fi,JJ nmounc owed. Any person who is a guarantor, surety or endorser of this Note is also obligated to do
 these Lltings. Any person who takes over these obligntions, including the obligations of a guarantor, surety or endorser of this Note. is also
 obligated to keep nil of the promises made 1n this Note. The Note Holc.ler may enforce its rights under this Note against each person
 indivic.lually or against all o!"us together. Thi$ means tltat any om: ofus mny be required to pay all oftllt:: amounts owed under tJ1isNote.
 9. \VAlVERS
     I and any other pers<>n who has obligations under this Note waive the rights of Presentment and Notice of Dishonor. "Presentment"
 means the right t,:, require- the Note Holder to demand paymcnr of amc,unts due. ••Notice of Dishonor" means the righ1 lo require the Note
 He-Ider to give notice to c,thet persons thot amounts due h:wc: nor been paid.
    10. l.lNlFORM SECURED NOT.E
      This Note i.s a 1,;nifonn in~trument wi1h limited variations in somejurisdiclion~. ln addition to the pro1cctions given lo the Note Holder
 under this Note. a Mortgage, Deed of Trust. or Security Deed (tlte ..Security lnstnm1cnt"), dated the same date as this Note, protects the
 NNe Holder from possible losses which might result if r do not keep the promises which T make in this Note. Tl1at Security lnstnunent
 describes how and \.Jnder what conditions I may be required 10 make immediate payment in foll of all amounts I owe under this Note. Some
 of those conditions arc described as follows:
            If all or any port of the Property or any lnlcn:st in lhe Properly is sold or transfen·ed (or ifBorrowc.- is not a natural person imd
      n beneficial interest in Borrower is sold or transferred) wicl1out Lendcr·s prior written consent, Lender may require immediate
      payment in full of all sums secured by this Security lnstrument. However. this option shall not be exercised by Lender if such
      exercise is prohibilcd by l\pplicable Law.
           If Lender exercises !his option, Lender shall give Borrower notice of acceleration. Tiie notice shall provide a period ofnot less
      thnn 30 days from the dnrc the notice is given in accordance with Section 15 within wllich Dorrower mus1 pay all s1Jmssccured by
      this Security Instrument. 1fBorrower foils 10 pay these sums prior 10 lhc expiration oflhis period, Lender may invoke any remedies
     penniued by this Security lnstnin,enr without f-urthcr notice or dem:ind on Borrower.

                   THE H                   SEAL(S) O.F THE UNDERSIGNED.

                                                                      (Seal)                                                                                   (Seal)
J            , •                                                  -Borrower                TERESE L. nURR.US                                             -Borrower
 Soqial
  _, Security Number:                                                                      Social Security Number:

                                                                                                                                               {Sign 01ietnal Onlv)




MULTISTATE: FIXED RATE NOTG • Single Family• Fonnic M<>c/Freddlc Mae UNIFORM INSTRUMENT                                                              Fonn 3ZOO 1/01
                                                                              Page 2of 2
Case:12-34352-EEB Doc#:96 Filed:08/28/20                           Entered:08/28/20 16:26:31 Page12 of 44



                                    ..
                            ALLONGE TO PROMISSORY NOTE
                                                                       •.  ~..:. -.
     FOR PURPOSES OF FURTHER ENDORSEMENT OF THE FOLLOWING DESCRIBED NOTE,                        nns
     ALLONGE JS AFFIXED AND BECOMES A PERMANENT PART OF SAID NOTE.



     This                 dayo.f


     Nore Dau?:                         .June 30, 2005

     Original Loan Amoulll: $359,650.00

     B01rower(s) Name(s):               JAMES N. BURRUS
                                        TERESE L. BURRUS



    Property Address·                   9108 NORTH H9TH STREET
                                        LONGMONT, COLORADO 80501



     Pay to the order of



                                                           -:zco<
    \Vithour Recourse               _

    This    --~-;L(.i..   day o f + ! ~ - - - - - •

    Liberty HomeLo:ms,             lJtC.




    Signature ofDuly Authorized Officer

    DIANEJUIBDOJ.SKI- t\SST SECRET/\BY
    T-ypcd Name ai'ld Tille of Signatory
          Case:12-34352-EEB Doc#:96 Filed:08/28/20                                    Entered:08/28/20 16:26:31 Page13 of 44

        - _'!, •
                                                                                                                                       2703319
                                                                                                                                       Paga   1 of 10
                                                                                                                                       07111/2005 C3 C3?
                                                                                                                                     O        D 0.00
.
·



     WI !EN-RECORDED. MAIL TO:
      Liberty Home Loans, lrtc.
    / 8500 W. Bowles A,·cnuc: Suite 300
      Lit1le1on, COLORADO 80123
     This Instrument w;1s prepared by:
     Liberty Home Loans, Inc.
     8500 W. Bowles A,·enuc: Suile 300
     Littleton, COLORADO 80123
     303-971-0780
      Loan N u m b e r : ~
     -"'O"'-r=-de=r--'N'-'-"'um"-'-'-'h.;;.;erc.:.:___...
                                                      _ _ _ _ _ _ _ _ _ (Space Above This Line For Recording Data) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                                          DEED OF TRUST
                                                                                                                MIN:
     DEFINITIONS
     Words used in multiple sections of this documem an: defined below and other words are defined in Sections 3. I I, 13. 18. 20 and 21.
     Certain rules regarding the usage of words used in this document are also provided in Section 16.
     (A) "Security Instrument" means this document. which is dated June 30, 2005 together with all Riders to this document
     (B) .,.Borrower"' is JAMES N. BURRUS and TERESE L. BURRUS                        . Uorrowcr is the trustor under this Security Instrument.

     (C) "Lender'' is Liberty Home Loans, Inc., organized and existing under the laws of Colorado.
     Lender's address is 8500 W. Bowles Avenue: Suite 300. Littleton, COLORADO 80123.
      (D) "Trustee'' is the Public Trustee of BOULDEH. County. Colorado.
     {E) "M ERS" is Mortgage Electronic Rcgis1ra1ion Systems, Inc. MERS is a separate corporation Illar 1s actmg sofely as a nominee for
     Lender and Lender's successors and assigns. M ERS is lhc hcneficiary under this Security Instrument. MERS is organized and exis1ing
     under the laws of Delaware, an<l has an address and telephone number of P.O. Box 1026, Flint, Ml 48501-2016, td. (888) 679-MERS.
     ( F) "Note" means 1he promissory note signed by Borrower and dated .June 30, 2005. The Nole states that Borrower owes Lender Tl fREE
     HUNDRED FIFTY-NINE THOUSAND SIX HUNDRED FIFTY nnd no/100 Dollars (U.S. S359,650.00) plus interest. Borrower has
     promised to pay this debt in regular Periodic Payments and to pay the debt in full not later than ,July I, 2035.
      (C} "'Properly'' means the propeny that is described below under the hcadirtg "Trans!'cr of Rights in the Property."
     (Ii) "Loan" means the debt evidenced by !he Note. plus interest. any prepayment charges and late charges due under the Note. and all sums
     due under this Security Instrument, plus interest.
                 means all Riders to this Security Instrument that arc executed by Borrower. The following Riders are to be executed by
     (I) "Riders..
      Borrowcr(chcck box as applicable):
           D Adjustable Rate Rider          □ Condominium        Rider                   D Second Home Rider
           0 Balloon Rider                  □ fiiweekly Payment Rider
                                                   Planned Unit Development Rider
                                                                                         □ VA Rider
           0 I-4 Family Rider               □
           D Other (Specify) -
      (J) "Applicable Law" means all controllirigapplit·able federal. state and local statutes. regulations. ordinances am! administrative rules and
      orde(s (that have the effect of law) as well as all applicable final. non-appealable judicial opinions.
      (K) "Community Association Dues, Fees, and Assessments" means all dues. Ices. assessments and other charges that are imposed                 011
      Borrower or the Property by a condominium association. homeowners association or similar organization.
      (L) •·Eleclronic Funds Transfer" means any 1rnnsfcr of funds. other than a !ransaction originated by check, draft, or simil;1r paper
      inslniment, which is initiated through an electronic terminal. telephonic instrument. computer. or magnetic tape so as to order, insirnct. or


      COLORADO-Single Family-Fannie Mae/Freddie Mac UNIFORM INSTRUMENT with MERS
                                                                        Page 1 ol 9
      IDS.Inc ·(600)SS-0·187i
       Case:12-34352-EEB Doc#:96 Filed:08/28/20                                    Entered:08/28/20 16:26:31 Page14 of 44

                                                                                                                                     2703319
                                                                                                                                         2 of 10
                                                                                                                                     Pago:
                                                                                                                                   07111/2005 03.03P
                                                                              8ouldor County Clerk, CO OT                  R 51 00       0 O 00

• .iuthorize a linancial· ins1i1u1ion 10 debit or credit an account. Such 1enn includes, but is 1101 limi1ed 10. point-ot:i;ale transfers. automated
  teller machine 1ransac1mns, lr:msfers initilltcd by telephone, wire transfers. and automated clearinghouse transfer.;.
   (M) ·'Escrow lcems" means !hose items 1ha1 arc de~cribed in Section 3.
   (N) "Miscellaneous Proceeds'' mc;ins any compensation. settlement, aw;1rd of damages, or proceeds paid by any lhird party (other than
   insurance proceeds paid under the coverages described in Section 5) for: (i) damage 10, or dcs1ruction of, the Property; (ii) condemnation or
   Nher laking of all or any pan of the Property; (iii) conveyance in lieu of condemnation; or (iv) misrepresentations of, or omission..<: as ro, the
   value and/or condition of the Property.
   (0) "Mortgage Insurance" means insurnnce protecting Lender against the n,)npaymenl of, or default on, the Loan.
   (P) "Periodic Payment" means the regularly scheduled amoum due for (i) principal and intercsl under the Notc, plus (ii) any amounts
   under Section 3 of this Security Instrument.
   (Q) ••RESPA" means the Real Es1ate Se11leme111 Procedures Act (12 U.S.C. ~2601 et seq.) and its implcmc111ing regul;llion, Regulation X
   (24 C.F.R. Part 3500), as they might be amended from time to time, or ;my additional or successor legislmion or regulation rhat govems the
   same subjcc1 nwtter. As used in lhis Sccurily Instrument, ·'RESPA .. refers to all requirem<c:nls and rcslrictions 1hat are imposed in regard to a
   "federally rehned mortgage loan" even if the Lo:tn docs nor qualify as a '"federally related mortgage loan·• under RESPA.
   (R} "Successor in hitcrest of Borrower" means any party that has taken 1i1!e to the Property, whether or not that party has assumed
   Borrower's obligations under the Note and/or this Security Jnstrnment.
   TRANSFER OF RIGHTS IN THE PROPERTY
   The bc:neficiary oflhis Security Instrument is M ERS (solely as nominee for Lender and Lender's successors and assigns) ,md the successors
   and assigns of MERS. This Security ln~lrumcnl secures lo Lender: (i) the repayment of the Loan, and all renewals, extensions and
   modifications of I.he Note: and (ii) the perfomiance of Borrower's covenants and .igrccrncnts under this Security Ins1rumenl and the Note.
   For this purpose, Borrower, in consideration of the debl and lhe !rust herein created, irrevocably grants and conveys to Trustee, in trust, with
   power of sale, the following described property located in the County of BOULDER.:
        SEE EXHtBIT A
   Parcel Identification Number:
   which currently has the address of 9108 NORTH 119TH STREET
                                      LONGMONT, COLORADO 8050 I                                                                ("'Property Address"'):
             TOG ETHER WITH all Ihe improvements now or hereafter erected on the property, and all cascmcnl,, appurtenances, and fixtures
   now or hereafter a parl ()fthc property. All rcplaccmcnls and additions shall also be covered by this Security Instrument. All of the foregoing
   is referred to in this Security lnwumeut as the "Property:· Borrower understands and agrees that MERS holds only legal ti\leto the interesl.$
   gr<1nted by Borrower in this Security lnstrurnenl, but, if necessary 10 comply with law or custom, MERS (as nominee for Lender and
   Lender's successors and assigns) has the right: to exercise any or all of those interests, including, but 1101 limitcd to, the righ! 10 foreclose
   and sell the Propcny; and 10 rnke any action required of Lender including, but not limited to, releasing and canceling this Securi1y
   Jn~rrurnent.
              BORROWER COVENANTS that Borrower is lawfully seised of the estate herchyconvcycd ,md has the right lu grant and convey
   the Properly and that lhc Property is unencumbered, except for encumbrances of record. Borrower warrants and will defend generally the
   title 10 the Property against all claims and demands, subject to any encumbrances of record and liens for taxes for 1hc current year not yel
   due and payable.
            TlllS SECUR1TY INSTRUMENT combines unifo1111 covenants for national use and non-uniform covcnanls with limited
   variarions by jurisdiction to constitute a unifonn security instrument covering real property.
             UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:
             1. Payment of Principal, Interest, Escrow )(ems, Prep:iyrnc1ll Charges, and Late Charges. Borrower shall pay when due the
   principal of. and interest on, the debt evidenced by the Note and any prepayment charges and late charges due under the Note. Borrower
   shall also pay funds for Escrow Items pursuant to Section 3. Payments due under the Note and this Security Instrument shall be made in U.S.
   currency. However, if any check t>r other instrument recci vcd by Lender as payment under tlte Note: or this Security Instrument is returned to
   Lender unpaid, Lender may require that any or all subsequent payments due under the Note and !his Security Instrument be made in one or
   more of the following fonns, as selected by Lender: (a) cash; (b) money order; (c) certified check, bank check, treasurer's check or cashicr·s
   check, provided any such check is drawn upon an instirurion whose deposits arc insured by a federal agency, instrumentality, or entity; or (d)
   Electronic funds Transfer.
             Payments are deemed received by Lender when received at the location designated in the Note or at such other location as may be
   designated by Lender in accordance with the notice provisions in Section 15. Lender may return any payment or partial payment if the
   payment or partial payments are insufficient 10 bring the Loan current. Lender may accept any payment or partial p;iymcnt insuflicicnt lo
   bring the Loan current, without waiver of any rights hereunder or prejudice 10 its righL,; 10 refuse such payment or panial payments in the
   future, but Lender is not obligated to apply such payments a1 the time such payments are. accepted. If each Periodic Paymenl is applied as or

   COLORADO-Single Family-Fannie Mae/Freddie Mac UNIFORM INSTRUMENT with MERS                                                                3006 1/D1
                                                             Page2ol 9
                                                                                                              Borrower(s) Initials
      Case:12-34352-EEB Doc#:96 Filed:08/28/20                                   Entered:08/28/20 16:26:31 Page15 of 44

                                                                                                                                  2703319
                                                                                                                                  ;:,,.gs: 3 or 10
                                                                                                                                  C7111/2JOS 03:03P
                                                                             Boulder County Clerk, CO OT                R 51 00          0 C 00
• its scheduled due date. then Lender need 1101 pay in1cres1 on unapplied funds. Lender may hold such unapplied funds umil Borrower makes
  payment to bring the Loan currc111. lf Bcmowt:r docs not <lo so within a reasonable period oi' rime, Lender shall either apply such funds or
  return them 10 Borrower. Ir not applied earlier, such funds will be applied to the our.standing principal balance under the Note irnmcdiarcly
  prior to foreclosure. No offset or cl.:lim which Borrower might have now or in the future agains1 Lender shall relieve Borrower from making
  payments due ltm.kr the Note and 1his Security ln!-trumcnl 'Jr pcrfom1ing the covenal\ts and agrccmcn\5 secured by \his Security h1$trumcnt.
            2. Application of Payments or Proceeds. Except as otherwise described in this Section 2, all payments accepted and applied by
  Lender shall be applied in the following order or priority: {a) interest due under the Note; (b) principal due under the Note; {c) arnounL~ due
  under Section 3. Such payments shall be applied to each Periodic Paymem in the order in which ii became due. /\ny remaining amounts
  shall be applied first to latr: charges, second 10 any other amounts due under this Security Instrument. and then 10 reduce the principal
  balance of the Note.
            If Lender receives a pa)ment from Borrower for a delinquent Periodic Pa)11,ent which inc\ud.::s a su!1iciem amoum lo pay any late
  charge due, the paymenl may be applied to the delinquent payment and the ]ale charge. If more than one Periodic Payment is outstanding,
  Lender may apply any payment received from Borrower 10 the repayment of the Periodic Payments if, and 10 the c.,1en1 that, each payment
  c:in be paid in full. To the extent that any excess exists after the payment is npplied to the full payment of one or more Periodic Paymcms.
  such excess may be applied to any late charges due. Voluntary prepayments shall be applied first to any prepayment charges and lhen as
  di:scribed in the Note.
                 Any application ofpaymenlS, insurance proceeds, or Miscellaneous Proceeds to principal due under c.he Note shall not extend
  or postpone the due date, or change the amount, of 1hc Periodic Payments.
            3. Funds for Escrow Items. Borruwcr shall pay to Lender on the day Periodic Payments are due under the Note, until the Nole is
  paid in full, a sum (the "Funds") to provide for payment of amou.ms due for: (a) tax~s and assessments and other items which can attain
  priority over this Security Jn~trument as a lien or cncumbrnnct· on the Propeny; (b) leasehold payments or ground rents on the Property, if
  any; {c) premiums for any and nil insurance required by Lender under Section 5; and (d) Mortgage Insurance premiums, if any, or any sums
  payable by Borrower lO Lender in lieu of the payment of Mortgage Insurance premiums in accordance with tJ1e provisions of Set:tion l 0.
  These items are called ·'Escrow Items." At origin:ition or al any time during the tenn of the Loan, Lender may require that Community
  Association Dues, Fees, and Assessments. if any, be escrowed by Borrower, and such dues, fees and assessments shall be an Escrow llt:m.
  Borrower shall promptly furnish to Lender all notices of amounts 10 be paid under this Section. Borrower shall pay Lender the Funds for
  Escrow hems unless Lender waives Borrower·s obligation !O pay the Funds for any or all Escrow Items. Lender may waive Borrower's
  obligation to pay to Lender funds for any or all Escrow Items at any time. Any such waiver may only be in writing. In the event of such
  waiver, Borrower shall pay direclly, when and where payable, the amounL<; due for any Escrow ltems for which payment ofFunds ha~ been
  waived by Lender and, if lender requires, shall furnish to Lender receipts evidencing such payment within such time period as Lenderm.iy
  require. Borrower's obligation 10 make such pa,1nents and to provide rcceipls shall for all purposes be: deemed to be a covenant and
  agreement contained in this Security Jnst.nJment, as tht: phrase "covenant and agreement" is used in Sei=tion 9. If Borrower is obligated to
  pay Escrow Items directly, pursuant to a waiver, and Borrower fai!s 10 pay the amount du~ for an Escrow Item, Lender may exercise i\s
  rights under Section 9 and pay such amount and Borrower shall then be obligated under Section 9 to repay to Lender any such amount.
  Lender may revoke the waiver as to any or all Escrow l1ems at any time by a notice given in accordance with Section 15 and, upon such
  revocation, Borrower shall pay to Lender aH Funds. and in such amounL~, that are then required under this Section 3.
            Lender nH:lY, al any time, collecl and hold Funds in an amount (a) sufficient to pennit Lender to apply the funds at the time
  specilied under RESJ>A, and (b) 1101 to exceed the maximum amount a lender can require under RESPA. lender shall estimate the amount of
  Funds due on the basis of currenl data and reasonable estimmes of expenditures of future Escrow hems or otherwise in accordance with
  Applicable Law.
            The Funds shall be held in an inslirution whose deposits are insured by u ledcral agency, instrumentality, or entity (including
  Lender, if Lender is an instilution whose deposits are so insured) or in any Federal Home Loan Bank. Lender shall apply the Funds lo pay
  tht: Escrow Items no later U1an the time specified under RESPA. Lender shall not charge Borrower for holding and applying the Funds,
  annually analyzing the escrow account, or verifying the Escrow Items, unless Lender pays Borrower interest on the Funds and Applicable
  Law pennies Lender lo make such a charge. Unless an agreement is made in writing or Applicable Law requires interest to be paid on the
  Funds, lender shall not be requited to pay Borrower any interesl or earnings on the Funds. Borrower and Lender can agree in wri\ing,
  however. that interest shall be paid on the Funds. Lender shall give to Borrower, wi1hou1 charge, an annual accounting of the Funds as
  required by RESPA.
            If there is a surplus of Funds held in escrow, as defined under RESPA, Lender shall account to Borrower for the excess funds in
  accordance with RESPA. If there is a shor1age of Funds held in escrow, as defined under RES PA, Lender shall notify Borrower as required
  by RESPA, and Borrower shall pay Lo Lender Lhe amount nect,ss:ny 10 make up the !:hortagc in accordance wi1h Rf.SPA, bul in no more than
  12 monthly payments. If there is a deficiency of Funds held in escrow, as defined under RES PA, Lender shall notify Borrower as required by
  RESPA. and Borrower shall pay to Lender the amount necessary to make up the deficiency in accordance with RESP/\, but in no more than
   \ 2 monthly payments.
            Upon payment in full of all sums secured by Ihis Security Instrument. Lender shall promptly refund to Borrower any Funds held by
   Lender.
             4. Charges; Liens. Aorrower shall pay all taxes. assessrnenL<;, charges, fines, a.nd impositions a11ributable to the Property which can
   attain priority over this Security Instrument, leasehold paymcnL" or ground rcnls on the Propcny, irany, and Community Association Dues,
   Fees, and Assessments, if any. To the ex1en1 rhac these items are Escrow Items, Borrower shall pay them in the manner provided in Section 3.

   COLORADO-Single Family-Fannie Mae/Freddie Mac UNIFORM INSTRUMENT with MERS                                                              3006 1/01
                                                             Page 3 of 9
    Case:12-34352-EEB Doc#:96 Filed:08/28/20                                     Entered:08/28/20 16:26:31 Page16 of 44
                                                                                                                                                        \

                                                                                                                                    2703319
                                                                                                                                    Page: 4 or 10
                                                                                                                                    OJ111/200S O~,O~~
                                                                               Bould•r County Clerk, CO OT            ~   51   oo           o e.oc
           Borrower shall promplly discharge any lien which has priority over tlus Security ]n$lr'Umcnt unless Borrower: (a) agrees in wri1ing
to the payment of the obligation secured by the lien in a manner acceptable 10 Lender, but only so lortg as Borrower i~ pcrfom1ing such
agreement; (b) contests the lien in good faith by, or defends against enforcement ofchc lien in. legal proceedings which in Lendcr·sopinion
operate to prevent the enforcement of the lien while those proceedings are pending, but only until such proceedings arc concludt:cl: or (c)
secures from Ute holder of the lien an agreement satisfactory to Lender subordinating the lien to this Secunty lnstnuncnt. If Lender
dctennincs that any pan of llu: Property is subject to a lien which can attain priority over this Security Instrument, Lender may give
Borrower a notice identifying the lien. Within IO days of the date on which lhat notice is given, Borrower shall satisfy the lien or take one or
more of the ac1ioru, set forth above in 1his Section 4.
           Lender may require Borrower lo pity a one-time charge for a real estate lax vcrilicntion and/or reporting service used b;· I.ender in
connection with this Loan.
           S. Property Insurance. Borrower shall keep lhe improvements now ex isling or hereafter erected on 1he Property insured agamst
Joss hy fire, hazards included wilhin the term "extended coverage," and any other hazards including, but not limited to, earthquakes and
floods, for which Lender requires insurnnce. This insurance shall be maintained in the amounts (including deductible l.:vcls) and for the
periods that Lender requires. What Lender requires pursuant to the pre{:eding scn\ence~ can change <luring the tern, of 1he L0an. The
insurance carrier providing the insurance shall be chosen by Borrower subject to Lender's right lo disapprove Borrower's choice, which
right shall not be exercised unreasonably. Lender may require Borrower to pay, in connection with this Loan, either: (a) a one-time charge
for flood zone detem1ination, ceni Ii cation and tracking services; or (b) a one-time charge for flood zone determination and ccrtiftcation
services and subsequent charges each time rcrnappings or similar changes occur which reasonably might affect such dctcnnination or
cenilication. Borrower shal1 also be n:sponsible for the payment of any fees imposed by the Federal Emergency Management Agency in
connection with the review of any flood zone determination resulting from an ohjection by Borrower.
           If Borrower fails to maintain any of the coverages described above, Lender may obtain insurance coverage, at Lender's option and
13orrowcr·s cxpenf.C. Lender is under no obligation to purchase any par\icular type or amount of coverage. Therefore, such coverage shall
cover Lender, but might or might not protect Borrower, Borrower's equity in the Property, or lhe coments of the Propeny, against any risk,
hazard or liability and might provide greater or lesser coverage than was previously in cffccl. Borrower acknowledges that the cost of the
insurance coverage so obtained might significantly exceed the cost of insurance that Borrower could have obtained. Any amounts disbursed
by Lender under this Section 5 shall become addilional debt of Borrower secured by chis Security Instrument. These amount.<: shall bear
interest ill the Note rate from the date of disburscmem and shall be pay.ible, wi1h sucli interest, upon notice from Lender to Borrower
requesting payment.
           All insurance policies required by Lender and renewals of such policies shall be subject 10 I.ender's right to disapprove such
policies, shall include a standard mongage clause, and shall name Lender as mortgagee and/or as an additional loss payee. Lender shall h;ivc
the right to hold the policies and renewal certificates. If Lender requires, Borrower shall promptly give 10 Lender all receipt., of paid
premiums :md rencw:il notices. If Borrower obiains any fonn of in,;urancc coverage, not 01hcrwist: required by Lender, for damage 10, ur
destruction of, the Property, such policy shall include a standard mortgage clause and shall name Lender as mortgagee and/or as an
additional loss payee.
           In the event of loss, Borrower shall give prompt n01ice to the insurance carrier and Lender. l.endt:r may make proof of Joss if not
made promptly by Borrowt:r. Unless Lender and Borrower omerv.ise agree in writing, any insurance prOC{.'<!ds, whether or not the underlying
insurance was required by Lender, shall be applied to restoration or repair of the Property, if I.he rcswration or repair is economically
 feasible and Lender's security is noc lessened. During such repair and restoration period, Lender shall have the right to hold such insurance
proceeds until Lender has had an opportunity to inspect such Property to ensure the work has been completed 10 Lender's satisfaction,
provided that such inspection ~hall be undcnaken promptly. Lender may disburse proceeds for the repairs and restoration in a single
paymcn1 or in a ::-cries of progress paymelllR as the work is completed. Unless an agreemem is made in writing or Applicable L::iw requires
interest 10 be paid on such i11surance proceeds, Lender shall 1101 be required to pay Borrower :my interest or earnings on such proceeds. Fees
 for public adjusters, or other third parties, retained by Borrower shall not be paid out of the insurance proceeds and shall be the sole
obligation of Borrower. If the restoration or repair is not economically feasible or Lender's security would be lcssc1ml, the insurance
proceeds shall be applied to lhe sums secured by this Security Instrument, whether or not then due, with the exccs.c;, if any, paicl 10 Borrower.
Such insurance proceeds shall be applied in the order provided for in Section 2.
           If Borrower abandons the Property, Lender may file, negotiate and settle any available insurance claim and related matters. If
Borrower does not respond within JO clays to a notice from Lender that rhe insurance carrier has offered 10 settle n claim, then Lender may
ncgotiatc and settle the claim. The 30-day period will begin when the notice is given. In either event, or if Lender acquires the Property
under Section 22 or 0U1erwise, Borrower hereby assigns to Lender (a) Borrower's rights to any insurance proceeds in an amount not to
exceed the amounts unpaid under the Note or this Security Instrument, and {b) any other of Borrower's rights (other than the right to any
refund of unearned premiums paid by Borrower) under all insurance policies covering me Property, insofar as such rights arc applicable lo
 the coverage oft he l'ropcny. Lender may use the insurance proceeds either lo repair orrestorc the Property or to pay amtiunls unpaid under
 the Note or 1his Security Instrument, whether or not Ulen due.
          6. Occupancy. Borrower shall occupy, establish, and use the Property as 13orrower·s principal residence within 60 days after the
execution of this Security lnslrument and shall continue lo occupy the Property as Borrower's principal i-c\sidence for at least one year after
the date of occupancy, unless lender otherwise agrees in writing, which consent shall nol be unreasonably withheld, or unless extenuating
circumstances exist which are beyond Borrower's control.
         7. Preservation, Maintenance and Protection of the Properly; Inspections. Borrower shall nol destroy, damage or impair the
Property, allow the Property lo deteriorate or comm ii waste on the Property. Whether or noc Borrower is residing in the Property. Borrower

COLORADO-Single               Family-Fannie Mae/Freddi& Mac UNIFORM INSl'RUMENT with MERS                                                   3006 1101
                                                                       Page 4 or 9
IDS. Inc • (800) 55-1-187:>
            Case:12-34352-EEB Doc#:96 Filed:08/28/20                                Entered:08/28/20 16:26:31 Page17 of 44

                                                                                                                                     2703319
                                                                                                                                     Pa9G: S ol 10
                                                                                                                                     07/1112005 03:03P
,~                                                                             Boulder County Clerk, CO OT                R 51 .00        D 0.00

     shall maintain the Property in order 10 prevcnl the Property from deteriorating or decreasing in value due 10 its condition. Unless it is
     detcnnined pursuanl to Section 5 that repair or restoration is 1101 economically fca!-ible, Borrower shall promptly repair the Property if
     damaged to avoid further deterioration or damage. If insurance or condemnmion proceeds arc paid in connection with damage to, or the
     laking of, the Propeny, Borrower shall be responsible for repainng or n:stc,ring the Property only if Lender has released proceeds for such
     purposes. Lender may disburse proceeds for the repairs and rc:;1oration in a single pa~mcnr orin a series of progress payments as the work is
     completed. If the insurance or condemnation proceeds are not sufficient to repair or rcsiorc 1hc Property, Borrower is not relieved of
     Borrower's obligation for the complclion of sud1 repair or restoration.
               Lender or its agent may make reasonable enlrics upon and inspections of 1he Property. If it ha:; reasonable cause, Lender may
     inspect the interior or the improvements on the Property. Lender shall give Borrower notice ul the time of or prior to such an inlerior
     inspection specifying such reasonable cau!-e.
               8. Borrower's Loan Application. Borrower shall be in defaull if, during the Loan application pwcess, Bormwer orany pcr;;ons or
     entities acting at the direction of Borrower or with Borrower's knowledge or consent gave materially false, misleading, or inaccurate
     inl'om1a1ion or statements lo Lender (or failed 10 provide Lender with material infonnation) in conncc1ion with the Loan. Material
     representations include, but are not limited to, represemations concerning BoJTower·s occupancy of the Property as Borrower's principal
     residence.
               9. Protection of Lender's Interest in the Prnperty and Righ\s llnder \his Security Instrument. If (a) Borrower fails \o perfonn
     the covenants and agreements contained in this Security lnstrumem, (b) there is a legal proceeding that might significan1!y aITecl Lender's
     interest in the Property and/or rightc; under this Security Instrument (such as a proceeding in bankruptcy, probate, for condemnation or
     forfeiture, for enforcement of a lien which may attain priority over this Security Instrument or 10 enforce laws or regulations}, or (c}
     Borrower has abandoned the Propeny, then Lender may do and pay for whatever is reasonable or appropriulc to protect Lender's imcrt:$1 in
     the Property and rights under this Security Instrument, including protecting and/or assessing the value of the Property, and securing and/or
     repairing the Propeny. Lender's actions can include, bul are not limited to: (a) paying any sums secured by a lien which has priority over
     this Security Instrument; (b) appearing in court; and (c} paying reasonable attorneys• fees to protect its imerest in the Property and/or rights
     under this Security lnstrument, including ils secured position in a bankruptcy proceeding. Securing the Property includes, but is no! limited
     10, en1ering the Propcny to make repairs, change locks, replace or board up doors and windows, drain water from pipes, eliminate building
     or other code viola1ions or dangerous conditions, and have utilities tu med on or off. Although Lender may take action under this Section 9,
     Lender does not have to do so and is not under any duty or obligation 10 do so. It is agreed that Lender incurs no liability for not taking any
     or all actions authorized under this Section 9.
               Any amounls disbun;ed by Lender under this Section 9 shall become additional debt of Borrower secured by this Sccurily
     lnstmment. These amounL<; shall bear interest at the Note rate from 1he date of disbur~mcnt and shall be payable, with such interest, upon
     notice from Lender to Borrower requc:.ting payment.
                If this Security lnstrull\ent is on a leasehold. Borrower shall comply with all the provisions of the lease. Borrower shall not
     surrender the leasehold cslale and interests herein conveyed or tenninate or cancel the ground lease. Borrower shall not, withou1 the express
     written consent of Lender, alter or amend the ground lease. If Borrower acquires fee title to the Property, the leasehold and the fee 1i1lcshall
     not merge unless Lender agrees to the merger in writing.
               IO. l\fortgagc Insurance. If Lender required Mongage Insurance as a condition or making the Loan, Borrower shall pay !he
     premiums required 10 maintain the Mortgage lnsunmcc in cfiecl. If, for any reason, the Mortgage Insurance coverage required by Lender
     ceases to be available from the rnongage insurer that previously provided such insurance and Aorrower was required to make separately
     designated payments toward the premiums for Mortgage Insurance, Borrower shall pay the premiums required to ob1ain coverage
     substantially equivalent 10 the Mortgage Insurance previously in effect, a1 a cost substantially equivalent to the cosl to Borrower of the
     Mortgage Insurance previously in effect, from an alternate mortgage insurer selected by Lender. If substantially equivalent Mortgage
     Insurance covernge is not available, Borrower shall continue to pay to Lender the amount of the separately designated payments that were
     due when the insurance coverage ceased to be in effect. Lender will accept, use and retain these paymen1s as a non-refundable loss reserve
     in lieu of Mortgage Insurance. Such loss reserve shall be non-refundable, nolwithstanding the fact that lhc Loan is ultimalely paid in full,
     and Lender shall nol be required to pay Borrower any interest or earnings on such loss reserve. Lender can no longer require loss reserve
     payments if Mortgage Insurance coverage (in the amount and for the period that Lender requires) provided by an insurer selected by Lemler
     again becomes available, is obtained, and Lender requires separately designated payments toward lhe premiums for Mortgage lnsurancc. lf
     Lender required Mortgage Insurance as a condition of making the Loan and Borrower was required to make separately designated payment<;
     wward the premiums for Mortgage Insurance, Borrower shall pay the premiums required to maintain Mortgage Insurance in dTcct, or to
     provide a non-refundable loss reserve, until Lender's requiremenl for Mortgage Insurance ends in accordance with any written ngreernenl
     t,ctwecn Borrower and Lender providing for such tcn11ina1ion or until 1em1ina1io11 is required by Applicable L1w. Nothing in tl1is Section 10
     affects Borrower's obliga1ion to pay interest al the rate provided in lhe Note.
                Mortgage Insurance reimburses Lender (or any entity that purchases the No1e) for cenain losses ii may incur if Borrower does not
     repay the Loan as agreed. Borrower is not a pa11y to the Mortgage Insurance.
                Mortgage insurers evaluate their tolal risk on all such insurance in force from time to lime, and may enter into agreements wilh
     <.•ther panics 1hat share or modify their risk, or reduce losses. These agreements are on terms and conditions that arc satisfactory to the
     mortgage insurer and the other party (or parties) to these agreemenls. These agreements may require the mongage insurer to make paymenLc;
     using any source of funds that the mortgage insurer may have available (which may include funds obtained from Mortgage Insurance
     premiums).

     COLORADO-Single Family-Fannie Mae/Freddie Mac UNIFORM INSTRUME:NT with ME:RS                                                         m 3006 1/01
                                                               Page 5 of 9
     !OS. lr,c - 1B00) 5!>-1-1872
      Case:12-34352-EEB Doc#:96 Filed:08/28/20                                   Entered:08/28/20 16:26:31 Page18 of 44
                                                                                                                                 2703319
                                                                                                                                 P111e:   5 of 10
                                                                                                                                 07/11/2005 03,03P
                                                                            Boulder County Clerk, co OT                R 51 OD            D O,OO


          As a result-of these agreements, Lender, any purchaser of the Note, another insurer. any re insurer. any other entity, or any affiliate
of any of the foregoing, may receive {directly or indirectly) amounts that derive from (or might be characterized as) a portion of Borrower's
payment~ for Mortgage lnsurance, in ex.change for sharing or modifying lhe mortgage im;urer\; riF-k, or reducing losses. lfsuch agrcemem
provides that an aflilialc of Lender takes a share of the insurer's risk i,1 ex.change for a share of the premiums paid to the insurer, the
arrangement is often tenncd "captive reinsurance." Further:
          (a> Any such agreements will not affect the amounts that Borrower has agreed to pay for l\lortgage Insurance, or any other
terms of the Loan. Such agreements will not increase the amount Borrower will owe for Mortgage Insurance, nnd they will not
entitle Borrower to am• refund.
          (b) Any such ;;greemcnts will not affect the rights Borrower has- ff any-wilh respect to the Mortgage Insurance under
the Homeowners Protection Act of 1998 or 11ny other law. These rights may include the right to receive certain disclosures, to
request and obtain cancellation of the Mortgage Insurance, to ha,·e the Mortgage Insurance terminated automatically, and/or to
receive a refund of any Mortgage Insurance premiums that were unearned at the time or such cancellation or termination.
             l l. Assignment of Miscellaneous Proceeds; Forfeiture. All M1sccllam:ous Proceeds arc hereby assigned to and ~hall be paid to
Lender.
           If the Propcrt~· is damaged, such Miscellaneous Proceeds shall be applied 10 restoration or repair oflhc Propcny, irlhc restoration
or repair is economically feasible and Lender's security is not lessened. During such repair and restoration period, Lender shall have the
right to hold such Miscellaneous Proceeds until Lender has had an opponunity to inspect such Property to ensure the work has been
completed to Lender's satisfaction, provided 1hat such inspection shall be undertaken promptly. Lender may pay for the repairs. and
restoration in a single disbursement or in a series of progress payments as the work is completed. Unless an agreement is made in writing or
Applicable Law requires interest to be paid on such Miscellaneous Proceeds. Lender shall not be required to pay Borrower any imerest or
earnings on such Miscellaneous Proceeds. lfthc restoration or repair is not economically feasible or Lender's security would be !e!'.~ned,
the Miscellaneous Proceeds shall be applied 10 the sums secured by this Security Instrument, whether or nol then due, with 1he excess, if
any. paid to Borrower. Such Miscellaneous Proceeds shall be applied in lhe order provided for in Section 2.
           ln the event ofa total taking, destrnction, or loss in value of the Propeny, the Miscellaneous Proceeds shall be applied to the sums
secured by this Security Instrument, whether or not then due, with the excess, if :my, paid lo Borrower.
           In the event of a partial taking, dt:slniction. or loss in value of the Property in which the fair market value of the Propeny
immediately before the partial taking, destruction, or las~ in value is equal to or grcaler than lhe amount oflhe sums secured by this Security
Instrument immediately before the partial laking, destruction. or loss in value. unless Borrower and Lender otherwise agree in writing, the
sums secured by this Security Instrument shall be reduced by lhc amount of the Miscellaneous Proceeds multiplied by lhc following
fraction: (n} the Iola] amount of the sums secured immediately before the partial taking, destrucrion, or loss in value divided by (h) the fair
m<1rket value of the Property immediately before the partial taking, destruction. or loss m value. Any balance shall be paid 10 Borrower.
           In the event of a panial taking. deiaruction. or loss in value of lhe Property in which the fair market value of the Property
immediately bcfon: the partial taking, destruction, or los$ in value is less than the amount of the sums secured immediatelyhefore the partial
taking. dt:struclion, or loss in value, unless Borrower and Lender otherwise agree in writing, the Miscellaneous Proceeds shall be applied to
the sums secured by this Security Instrument whether <>r not the sums are then due.
           If the Property is abandoned by Borrower, or if. after notice by Lender LO Borrower tJ1a1 the Opposing Porty (as defined in the next
sentence) offers to make an award to sell le a claim for damages, Borrower foils to respond to Lender within JO days after lhe date the notice
is given, Lender is authorized to collect and applr the Miscellaneous Proceeds either to restoration or repair of the Property or to the sums
secured by this Security Instrument, whether or 1101 then due. "Opposing Party" means the third party that owes Borrower Miscellaneous
Proceeds or the party against whom Borrower has a right of action in regard to Miscellaneous Proceeds.
           Borrower shall be in default ifany action or proceeding, whether civil or criminal, is begun 1hal, in Lender's judgment, could result
111 forfeiture of the Property or other material impaim1ent of Lender's interest in the Property or rights under this Security lnslrumen1.
Borrower can cure such a <lcfaull and, if acceleration has occurrt:d, reins1a1e as provided m Section 19, by causing the action or proceeding
10 be dismissed wilh a ruling that, in Lender's judgmem, precludes forfeiture of tJ1c Property or other material impairment of Lender's
interest in the Properly or rights under this Security Instrument. The proceeds of any award or claim for damages that arc altributable lo the
impainncnt of Lender's inlercsl in lhe Property arc hereby assigned and shall be paid 10 Lender.
           All Miscellaneous Proceeds lhal are not applied to restoration or repair of the Property shall be applied in the order provided for in
Seer ion 2.
         12. Borrower Not Released; Forbearance By Lender Not a Waiver. Ex1ension of the time for payment or modification of
amortization of the sums secured by this Security Instrument gramed by Lender 10 Borrower or any Successor in Interest ofBorrower shall
not operate to release the liability of Borrower or any Successors in Interest of Borrower. Lender shall not be required to conm1ence
proceedings against any Successor in Inlerest of Borrower or lo refuse to extend time for piiyment or otherwise modify amortization of the
sums secured by this Security Instrument by reason of any demand made by the original Borrower or any Successors in lnteres1 of Borrower.
Any forbearance by Lender in exercising any right or remedy including, without limitation, I.ender's acceptance ofpaymenLc; from third
persons. entities or Successors i11 Interest of Borrower or in amounts less than the amount then due, shall not be a waiver ofor preclude the
exercise or any right or remedy.
         13. Joint and Several Liahility; Co-signers; Succcs<,ors and Assign<, Bound. Borrower cov<:nants and agrees that Borrower's
obligations and liability shall be joint and several. However, any Borrower who co-signs this Security Instrument but does nC1t cxeeu1e the
Note (a "co-signer"): (a) is co-signing this Securily Instrument only to mortgage, grant and convey the co-signer's interest in the Property


COLORADO-Single Family-Fannie Mae/Freddie Mac UNIFORM INSTRUMENT with MERS
                                                                   Page 6 of 9
JOS. Inc.• 1eoo) 5:,.1.,an
      Case:12-34352-EEB Doc#:96 Filed:08/28/20                                   Entered:08/28/20 16:26:31 Page19 of 44
                                                                                                              -- ·----- - -                            '
                                                                                                                                   2703319
                                                                                                                                   Pige   7 of 10
                                                                                                                                   07/11/2005 03:03P
                                                                             Boulder County Cl•rk, CO OT                 R 51.00          D 0.00

under the terms oftfos Security lnstrnmenl; (b) is not personally obligated w pay the sums secured by this Security lns1rumcn1; and (c)
agrees that Lender and any other Borrower can agree to extend. modify, forbear or make any accommodations with regard 10 the 1cm1s of
this Security Instrument or the Note without the co-signer's consent.
         Subject to the provisions of Section 18, any Successor in Interest of Borrower who assumes Borrower's obligations under this
Security Instrument in ,vriting, and is approvcd by Lender, sha II obtn in all of Borrower's rights and benefits under th is Security InstrUment.
Borrower shall not be relea5ed from Borrower's obligations and liability under this Security Instrument unless I.ender agrees to such re lea~
in writing. The covenants and agret·mcnts of this Sccuriry lnstrnment shall bind (except as provided in Section 20) and benefit the
successors and assigns of Lender.
          14. Loan Charges. Lender may charge Borrower fees for services pcrfonncd in connection with Borrower's default, for the
purpose of protecting Lender's interest in the Property and rights under this Security Instrument, including, but no! limited to, auomeys'
fees, properry inspection and valuation fees. In regard to any mher fees, the absence of express authority in this Security Instrument 10
charge a specific fee to Borrower shall not be construed :is a prohibition on the charging of such fee. Lender may not charge fees that are
expressly prohibited by this Security Instrument or by Applic:1blt: Law.
         If the Loan is subjecc co a law which sets maximum loan charges, and that law 1s finally interpreted so that the intcre~t or other loan
charges collccced or to be collected in connection with the Loan exceed the pennitted limits, then: (a) any such loan charge shall be rc::duced
by the amt)unt 11eccssnry to reduce the charge to the permiued limit; and (b) any sums already collected from Borrower which e:1ceeded
pem1i11ed limits will be rclimdcd to Borrower. Lender maychoosc to make this refund by reducing the principal owed under the Note or by
making a direct payment to Borrower. If a refund reduces principal, the reduction will be treated as a partial prepayment wi1hout any
prepayment charge (whether or not a prepayment charge is provided for under the Note). Borrower's acceptance of any such refund made by
direct paymenc to Borrower will constitute a waiver of any right of action Borrowc_r might have arising out of such overcharge.
          15. Notic~s. All llotices given by Borrower or Lender in connection with this Security Instrument must be in writing. Any notice to
Borrower in connection with this Securi1y lnstrurnent shall be deemed 10 have been given w Borrower when mailed by first class mail or
when actually delivered to Borrower's notice address if sent by other means. Notice to any one Borrower shall constitute notice to all
Borrowers unless Applicable Law expressly requires othcnvisc. The notice address shall be the Property Address unless Borrower has
designated a substitute notice .iddress by notice to Lender. Borrower shall promptly notify Lender of Borrower's change of addres:-. If
Lender specifies a procedure for reponing Borrower's change of address, then Borrower shall only report a change of address through that
~pccificd procedure. There may be only one designated notice address under this Security Instrument at any one time. Any nor ice to Lender
shall be given by delivering it or by mailing it by first class mail lo Lender's address stated herein unless Lender has designated another
address by notice to Borrower. Any notice in connection with this Security lnstmment shall not be deemed to have been given 10 Lender
umil actually received by Lender. If any notice required by this Security Instrument is also required under Applicable Law, the Applicable
Law requirement will satisfy the corresponding requirement under this Security Instrument.
          J 6. Governing Law; Severability; Rules of Construction. This Security Instrument shall be governed by federal law and ll1e law
or the jurisdiction in which the Property is located. All rights and obligations contained in this Security Instrument are subject 10 any
requirements and limitations of Applicable Law. Applicable Law might explicitly or implicitly allow the parties to agree by contract or it
might be silent, but such silence shall not be constrned as a prohibilion against agreement by contr:ict. In tl1e event tl1at any provision or
clause of chis Security lnstrnment or the Note conflicts with Applicable Law. such connic1 shall not affect other provisions of this Security
Instrument or the No1c which can be given effect without the conflicting provision.
          As used in this Security Instrument (a) words of the masculine gender shall mean and include corresponding neuter words or
words oflhe feminine gender; (b) words in the singular shall mean and include the pl uni I and vice versa; and (c) the word "may" gives sole
discretion without any obligation to take any action.
              J7. Borrower's Copy. Borrower shall be given one copy of the Note and of this Security lnstnlmenl.
          I 8. Transfer of the Property or a Beneficial Interest in Borrower. As used in this Section 18, '"Interest in the Property" means
any legal or beneficial interest in the Property, including, but not limited 10, those beneficial interests transferred in a bond for deed, contract
for deed, installment sales contract or escrow agreement, the intent of which is the transfer of title by Borrower at a future date:: to a
purchaser.
          !fall or any part of the Property or any Interest in the Property 1s sold or transferred (or if Borrower is not a natural person and a
beneficial interest in Borrower is sold or transferred) without Lender's prior wrillen consent, Lender may require immediate payment in full
of all sums secured by this Security Instrument. However, this option shall no! be exercised by Lender if such exercise is prohibited by
Applicable Law.
          If Lender exercises this option, Lender shall give Borrower notice ofaccclw11ion. The notice shall provide a period of not less than
JO days from the date the notice is given in accordance with Section 15 wilhm which llorrower must pay all sums secured by this Sc:curity
Instrument. If Borrower fails to pay these sums prior to the e:-:piration of this period, Lender may invoke any remedies pcnnitted hy this
Security lnstrumcnt without further notice or demand on Borrower.
         19. Borrower's Righi to Reinstate After Acceleration. If Borrower meets certain conditions, Aorrower shall have the right Lo
have enforcement of this Security Instrument discontinued at ,my time prior to the earliest of: (a) five days before sale of the Property
pursm:mr to any power of sale contained in this Security ln:,;trument; (b) such oth.:r period as Applicable Law might specify for the
termination of Borrower's right to n::instate; or (c) entry of a judgment enforcing this Secunty Ins1run1en1. Those conditions are that
Borrower: (a} pays Lender all sum~ which then would be due under this Security Instrument and the Note a~ if no acceleration had occurred;

COLORADO-Single Family-Fannie MaefFreddie Mac UNIFORM INSTRUMENT with MERS                                                                3006 1/01
                                                          Page 7 ol 9
 IDS. Inc.• (800) 554-187:2                                                                                                                /J/.6
      Case:12-34352-EEB Doc#:96 Filed:08/28/20                                 Entered:08/28/20 16:26:31 Page20 of 44
                                                                                                                                        -     -    ',

                                                                                                                               2703319
                                                                                                                               P~ge: e of 10
                                                                                                                               07/11/2005 03:03P
                                                                                                                             0       D 0.00

(b) cures any default of any other covenants or agreements; (c} pays all expenses incurred in enforcing this Security lnslrument. including.
but not limited to, reasonable attomcys· fees, property im:pection and valuation lees. and other fees incum:d for the purpm:eofprotec1ing
Lender's interest in the Propcny and rights under this Security Instrument: and (d) lakes such action as Lender may reasonably require t~
assure that Lender's interest in the Property and rights under this Security lnslrumem, and Borrower's obligation IO pay the swn.s s<:cured by
this Security lnstrumem. shal I ct)n\ inuc unchanged. Lender may require 1hat Borr~)wcr pay such reinstatement sums and expenses in one or
more or the following forms, as selected by Lender: {a) cash; (b} money order; {c) cert ificd check, bank check, treai;urer's check or cashier's
check, provided any such check is drawn upon an institution whose deposits are insured by a federal agency, instrnmentalityorcntity; or (d)
Electronic Funds Transfer. Upon reinstatement by Borrower, this Security Instrument and obligarions secured hereby shall remain fully
effective as if no acceleration had occurred. However. this right lo rcinslatc shall nm apply in the case of acceleration under Section 18.
          20. Sale of Note; Change of Loan Servicer; Notice of Grievance. The Note t)r a partial interest in the Note (logcthcr with this
Security Instrument) can be sold one or more times without prior notice IQ Borrower. A sale might result in a change in the entity (known as
the "Loan Servicer") that collects Periodic Paymems due under the Note and rhi,; Security Instrument and perfom1s other mortgage loan
servicing obligations under the Note, this Security Instrument, and Applicable Law. There also might be one or more changes of the Loan
Servicer unrelated to a sale of the Note. If there is a change of the Loan Servicer, Borrower will be given writ1cn notice of the change which
will stale the name and address of the new Loan Servicer, the address Lo which payments should be made and any other infonnu1io11 RESPA
requires in connection with a notice of transfer of servicing. If the Note is sold and thercancr tl1e Loan is serviced by a Loan Servicer other
than the purchaser of the Note, the mortgage loan servicing obligations to Borrower will remain with the Loan Servicer or be trnnsfcrred to a
successor Loan Servicer and are not assumed by the Note purchaser unless othcr,vise provided by the Nore purchaser.
           Neither Borrower nor Lender may commence, join. or be joined 10 any judicial action (as eilher an individual litiga111 or the
member of a class) that arises from the other party's actions pursuant to this Security Instrument or tJ1at alleges that the other party has
breached any provision of. or any duty owed by reason of. this Security lnstrnmenl, until such Borrower or Lender has notified the other
party (with such notice given in compliance with the rcquircmcn1s of Section 15) of such alleged breach i.md afforded the other party hcre10
a reasonable period after the giving of such notice lo take corrective action. ff Applicable Law provides a time period which must elapse
before ccnain action can be ta.ken. thal time period will be deemed to be reasonable for purposes of this paragraph. Tht: notice of
acceleration and opponunity to cure given 10 Borrower pursuant to Sec1ion 22 and the notice of acceleration given to Borrowcrpursuanl to
Section 18 shall be deemed to sa11sfy the notice and opportunity to take corrective action provisions of tliis Section 20.
           21. Hazardous Substan<"es. As used in this Secrion 21: (a) "Hazardous Subsrances" are tJ1ogc subsi.ances de lined as toxic or
hazardous substances, pollutams. or wastes by Environmental Law and the following sub$tances: gasoline, kerosene, other flammable or
toxic petroleum products. 1ox ic pesticides and herbicides. volatile solvents, material~ containing asbestos or fomui!dchydc, and radioactive
materials; (b) "Environmental Law·· means federal laws and laws of the jurisdiction where the Property is located lhm rein le 10 health, safety
or environmental pro1ec1ion; (c) "Environmental Cleanup'' includes any response action, remedial action, or removal action, as dclined in
Environmental Law: and (d) an "Environmental Condition" means a condition lhai can cause, contribute to, or otherwise trigger an
Environmental Cleanup.
           Borrower shall not cause or pem1i1 the presence. use, disposal, storage. or release of any Hazardous Substances, or threaten to
release any Hazardous Substances, on or in the Propeny. Borrower shall not do, n(>r allow anyone else 10 do, anything affecting the Propcny
(a) that is in viola1ioJ1 of any Environmental Law, (b) which creates an En111ronmen1al Condition, or (c) which, due to the presence, use, or
release of a Hazardous Substance, creates a condition tJ1aL adversely affects the value of rhc Property. The preceding nvo sentences shall 001
apply to the presence, use, or storage on the Property of small quantities of Hazardous Substances that are generally recognized 10 be
appropriate to nonnal rcsiden1ial uses and IO maintenance of the Property (including, bu1 not limited to, hazardous substances in consumer
producL<;).
           Borrower shall promptly give Lender written notice or (a) any investigation, claim, demand, lawsuit or other ac1ion by any
governmental or regulatory agency or private party involving the Property and any Hazardous Substance or Environmental Law of which
Borrower has actual knowledge, (b) any Environmental Condition, including but not limited to, any spilling, leaking, discharge, release or
threat ofrekasc of any Hazardous Substa11cc, and (c) any condition caused by the presence, use or release of a Hazardous Substance which
adversely affects 1he value of the Property. If Borrower learns, or is notified by any governmental or regulatory authority, or any private
party, 1hat any removal or mher remediation of any Hazardous Substance affecting the Propeny is necessary, Borrower shall promptly take
all ncces:::ary remedial actions in accordance wi1h Environmental Law. Nothing herein shall create any obligation on Lemler for an
Environmental Cleanup.
            NON-UNIFORM COVENANTS. Borrower and I.ender further covenant and agree as follows:
         22. Acceleration; Rrmedies. Lender shall give no tier to Borrower prior 10 acceleration following Borrower's breach or any
covenant or agrecmept in this Security Jnstrumcnt (but not prior to acceleration under Section 18 unkss Applkable Law pro,ides
otherwise). The notice shall specify: (a) the default; (b) the action required to cure the default; (c} a date, not less 1hnn 30 days from
lhe date the notice is given lo Borrower, by which the dcfaul! must be cured; and (d) that failure lo cure the default on or before the
date sp~ified in the notice may rcsul( in nccrlcration of the sums secured by 1his Security Instrument and sale of the Property. The
notice shall further inform Borrower of lhc right to reinstate arier accelcrntion and lhe right to assert in the foreclosure prOCl'Cding
the non-exisll"nce of a default or any other defense of Borrower to acceleration and Sllle. If the default is not cured on or before the
date specified in the notice, Lender at its option moy require immediate 1n1yment in full of all sums secured by this Sceurjty
lnstrumcut without further demand and may invoke the power of sale and any other remedies permit led by Applicable Law.


COLORADO-Single              Family-Fannie Mae/Freddie Mac UNIFORM INSTRUMENTwith MERS                                                 3006 1/01
                                                                       Pag<? 8of9
IDS. Inc • (800) 55-1-18'2
     Case:12-34352-EEB Doc#:96 Filed:08/28/20                                   Entered:08/28/20 16:26:31 Page21 of 44
                                                                                                  -- -- ··-- ----
                                                                                                                                 2703319
                                                                                                                                 Page: 9 of 10
                                                                                                                                 07111/2005 03:03P
                                                                          Bould•r County Clerk, CO DT                 R S1. 00        D O 00

Lender shall be entMed to collect all expenses incurred in pursuing the remedies pro\'ided in 1his Section 22, including, but not
limited to; reasonable altorne)'s' fees and costs of title evidence.
          If Lender invokes the power of sale, Lender shall gh·e written notice to Trustee of the occurrence ofun event of default and
of Lender's election to cause the Property to be sold. Lender shall mail a copy of the notice to Borrower as pro\'ided in Section 15.
Trustee shall record a copy of lhe notice in the county in which the Property is located. Trustee shall publish o notice of sale for the
time and in the manner provided by Applicable Law and shall mail copies of the notice of sale in the ntanner prescribed by
Applicable Law to Borrower and to th.e other persons prescribed by Ap1llicable Law. After the time required by ,\pplicable Law,
Trustee, without demand 011 Borrower, shall sell the Property at public auction to the highest bidder for cash at the lime and place
and under the terms dC'Signuled in the notice of sale in one or more parcels and in any order Trustee determines. Trustee muy
postponl" sale of any parcel of 1hc Pl:"opcrty by public announcement at the timl' and place or ;my previously scheduled sale. Lender
or its designee may purchase the Property at any sale.
         Trustee shall deliver to the purchaser Trustee's certificate describing the Property and the time the purchaser will be
enlilled lo Trustee'~ deed. The recitals in the Trustee's deed shall he prima fslcie evidence of the tru1h of lhe statements made
therein. Trustee shall apply the proceeds of the sale in the following order: (a) to all expenses of the sale, including, bul not limited
to, reasonable Trus1ec's and attorneys' fees; (b) to all sums secured by this Security Instrument; and (c) any excess to the person or
persons legally entitled to it.                     ·
         · 23. Release. Upon payment ofnll sums secured by this Security Instrument, Lender shall request 1ha1 Trustee release this Security
Instrument and shall produce for Trustee, duly cancelled, all notes evidencing debts secured by this Security I nslrument. Trustee sh,1!1
release this Security Instrument without further inquiry or liability. Borrower shall pay any recordation cosL.; and the stannoryTrus1ee 's fees.
            24. Waiver or Homestead. Borrower waives all right      or homestead exemption in the Property.
         BY SIGNING BELOW, Borrower accepts and agrees to the tennsand covenants contained in this Security Instrument and in any
Rider executed by Borrower and recorded with it.

WiLnesse~:


                                                                                                                                           Seal
                                                                                                                                      -Borrower


                                                                            ~~{. ~J                                                       (Seal)
                                                                               TffiESE L. BURRUS                                      -Borrower



STATE OF COLORADO,                                                   County ss:    IJ? J/{.L
The for:going instrument ~~s,ac~~o,wledgcd bet~~c me this@~ day of
,JAMES N. BURRUS, and I ERESE L. BURRUS.
                                                                                    J (,{ bt(_                   ,   Zt> o(.        by

Witness my hand and official seal/
My Commission E."<pircs:      /b / { I/J:lf1
(Seal)


                                                                          Notary Public
                                  JF.h-
                               . CALiJit<i:;i,
                                 ·. ·.         .. .•




COLORADO-Single Family-Fannie Mae/Freddie Mac UNIFORM INSTRUMENTwith MERS                                                          Form 3006 1/01
                                                          Page9of9
IDS, Inc • ,soo: 554-1872
Case:12-34352-EEB Doc#:96 Filed:08/28/20                             Entered:08/28/20 16:26:31 Page22 of 44

                                                                                                        2703319
                                                                                                        PAge:   10 cf 10
                                                                                                         07/1112005 03:03P
                                                                   Boulder County Cl,rk, CO OT   R 51.00       D 0.00




                                     ATTACHED LEGAL DESCRIPTION



      A tract of land situated in the North half of the South half of the
      Northwest Quarter of Section 13. Township 2, North, R,mge 69 West of the
       1
      6 h Principal Meridian, County of Boulder, State of Colorado, being
      described as follows:

      Commencing a11he West one.quarter corner of Section 13, whence the
      Northwest corner of said Section 13 bears North 00 degrees 05'53'' East
      2650.48 feet; thence along the West line of the Northwest Quarter of
      Section 13 North 00 degrees 05•53· East 662.62 feet to the Southwest
      Comer of the North half of the South half of the Northwest Quarter of
      Section 13; thence leaving said West line North 88 degrees 43'42" East
      30.74 feet to a point on the East right•of-way line of North J 19th Street
      and a Point of Beginning;

      Thence along said East righl-of-way line North 00 degrees 07'24" West
      375.53 feet; 1hence leaving said East right-of-way line South 86 degrees
      05' 53" East 444.00 feet; Thence South 32 degrees 15'33" West 228.99 feet;
      thence South 06 degrees 09' 11" West 145.75 feet to a point on the South
      line of the North half of the South half of the Northwest Quarter of
      Section 13: thence along said South line South 88 degrees 43' 42" West
      304.39 feet to a point on the East right-of-way linr: or North 119th
      Street and the Point of 13cginning,
      Counry of Boulder, Stale of Colorado



      Also Known as: 9108 North I 19th Street, Longmont, CO 8050 I
Case:12-34352-EEB Doc#:96 Filed:08/28/20                           Entered:08/28/20 16:26:31 Page23 of 44

                                                                03177186        10/17/201111:07 AM
                                                                RF: $1·1 ;00   OF: $0.00       Page: 1 of 1
                                                                Electronically recorded in Boulqe.- County Colorado.
                                                                Recorded as receiVed.                                . ., ·
    Recording Requested By:
    Bank ol. America
    Piepa.red By: Cecllia Rodriguez
    SS8-603-9011         .
    Wheo recorded mail 'to:
    CoreLogic --'
    450 E. Boundary St.
    Attn; Release Dept.
     ~II.          '   ..    ' I ...




    Property Address:
    9108 N 119th St
    ·Lon5on) CO 8050l~3                                                           '.tlzq,oootor~me


                                       ASSIGNMENT OF DEED OF TRUST
    For Volue Received, the undersigned holder of a Deed of Trust (he.rein "Assignor") whoso address is 3.300 S.W.
    34th Avenue, Suite 101 Ocala, FL 34474 does hereby grant, sell, assign, transfer and convey-unto BANK OF
    AM:ERICA, N.A.,SUCCESSOR BY MERGER TO BACHOME LOANS SERVICING, LP FKA
    CO'ONTRYWD>E HOME LOANS SERVICING, LP whose address is 13150 WORLD GATE DR,                                    .
    HERNDON. VA 20170 all beneficial interest under th:at certain Deed of Trust descnoed below together witli the
    note(s) and obligations therein described and the money due and ID become due thereon with inmrcst and all rights
    accmed or to accn1e under said :oeed of Trust.
    Original Lender:             LIBERTY HOME LOANS, INC.
    Borrower(s):                       JAMES N. BURRUS AND TERESE :t. BURRUS
    ·Date of Deed of Trust:            6/30/2G05
     Original Loan Amount:             $359,650.00
    R«:orded in Boqlder County, CO on; 7/llfJ.005, book NIA, page NIA and instrument numb« 2703319
    IN Wl"INESS ~ O F . tho nnden;igned has caused this Assignment of Deed of Trust to be executed on
      ~o ..            7- ✓:1".'

                                                          MORTGAGE ELEcrRONIC :REGISTRATION
                                                          SYSTEMS, INC.


                                                           By: _ _ _ _ _            ~~
                                                                               ....::~=:..___=C,..,..------
                                                                  ~ Qrisrd 4$$istaRt ~si:ataty •
    State ofCalifornfa
    County ofVdltura

    0n    OCT               o 7 20H
                              beforeme.              Tina Mazahd                        .NotaI}'Pob)k,personalty
    appeared                  Kathy Orfarrl                 • who proved to me on the basis ofsatisfilctoty evidence to be
    the person(s) whose name(s) is/are subsmbed to the within inirtrument and ncknowledged to me that Jw&he/they
    e,cecu.ted the same in his/her/their authorized capacity(ies),.and that by bis/her/their .signatu~s) on the Jnsmuneut -
    the person(s), or the entity upon· behalf of which the P,_erson(s) acted, executed the instrument.

    I ccrtily nndcr PENALTY OF P.ERJUR.Y under the laws of the State of Califonsla that the fon:going
    paragraph is true and correcl.

    WITNESS m)' hmid and official seal.

      ~-
           .,,..
                                        --                           (Seal)'
Case:12-34352-EEB Doc#:96 Filed:08/28/20                                              Entered:08/28/20 16:26:31 Page24 of 44

                                                                                                                           03256935
                                                                                                                           !>ago, 1 ol 1
                                                                                                                           DF: $0.00
                                                                 Boulder County Clerk, CO




 Recording rcquc~ted by:
 ....,,SrtY,ftJ'Cnnft'rttlm;lat~" -,.
 • •    U0Trdu1•t~Dr,
       Idlho Falls. Ill "401



 When recorded mail to:
       :s«1r1ry t:oon«tfo1u;iD<:
          l~ Tcc•IIO!ogy Dr.
          ld..l>o Falb, IO ~OJ




                                   CORER-ASSIGNMENT OF DEED
 For value received, the undersigned, BJ'\Nl( OF AMERICA, N.A. SUCCESSOR BY
 MERGER TO BAC HOME LOANS SER.vrCING, LP FK11. COONTRYllrt>E! HOME LOANS SERVICING,
 LP, 1800 TAPO CANYON ROAD, SIMI VALLEY, CA 93063. hereby grants, assigns and
 transfers to,
    .HOMEWARD RESIDENTIAL, INC.               1   FKA AMERICAN HOMB MORTGAGE SERVICING,
 INC.                 .                                                    .
    isz:5 s BEL'i'Liira RviiO,. <.:01'1'E1..,t, 'l'X 75019-~913
 All    henefici.il .,l.\'ltereot ,.;_nder tfuit cortuin Deed 0£ Trut1t _dated· 6/JQ/05,                               .
 executed by: JAMES N BURR.OS and TERESE L BURRUS, Trustor as ~er"TRUST.DEED
 recorded as Instrument No. ;L103o/'t J('l.       on].//,D!,Att.·in Book:...;...·,i'l.-
   Page --,.. M-Z.. of official records in the County Recorder's Office of
 B°iWf w::rrr  Ti@tT
        MOrtgage
 Original
                                             BOULDER
                                 $35~ 1 650,00
                                                        comn·y   TREASURER
 9109 N l.l.9TH ST, LONOMo~'T, CO 80501

 Together with the Note or llotes therein described or referred to, the money
 due and to becorae due thereon with interest, and all rights accrued or to
 accrue under said Deed of Trust.
 D<>.ted: 06/06/ZOlZ    51\NK OF AMERICA, N.A, SUCCESSOR BY MERGER TO BAC HOME
                                        LOANS SERVICING, LP FKA COUNTRYHIDE: HOME LOAN,S
                                        GBRVIC:tNG, LP




                                                                                    IDENT
 St~tc of C~lifornid
 County of Ventura
 On OG/06/2012            before me, TAl'OlYUKT R. llTO, Notary Public, parsona~ly appeared
 PABLA ZUNIGA, who proved to me on the basis of satisfactory evidence to be
 the person(s) whose name(s) is/are subscribed to the within instrument· and
 act..nowledged to me that he/she/they executed the same in his/her their
 'tluthorizect capacity(ies), and tllat by his/her/their signature(s) on the
 instrument tile perso11(s), or the entlty upon behalt o! which the person(s)
 acted, executed the instrument.
 I certify under PBHALTY OF PRRJURY under the laws of the State of californ:l.a
 that the foregoing paragraph is true and correct •
. Witness my hand and official seal.
                                                                                      T~KAYUKI E. uro
 Signature:~                                                                       Co~sslon # 1~2250
                                                                                  110111}' l'UIIUC • Clll!Olllfa
                                                                                     LOI   An9dn C11lo'llly
                                                                                                                   i
                                                                                                                   -
 Pr.E-.pa.r.ed by: PA.'ll.A ZUllIGA
 1800 TA.PO CANYON RD                                                          !"( ~°'!''! ;JPJ"' Mlf27, %01!l
 SIMI VALLEY,             CA ,3063
 PhoneH: (213) 345-0632
Case:12-34352-EEB Doc#:96 Filed:08/28/20                                                    Entered:08/28/20 16:26:31 Page25 of 44

(\

'                                                                                03348208        10/16/2013 03:17 PM
                                                                                 RF: $16.00     DF: $0.00       Page: 1 of 2
                                                                                 Electronically recorded in Boulder County Colorado.
                                                                                 Recorded as received.

        Lonn.No.               874 /Terese l,,.Burr1is nnd Jnmcs N. Burrus

                                               ASS\GNMENT OF DEED Of TRUST

     fur vuluuulr..:,1,;on~idc111lio11 ri=ci.:tved, l-Jomcwun.l Rc~idcnlial, Inc., fMc American Home Mortgage Si.:rvici11g, !11c.,
        its successors and/or n.~signs, trnnsfcrs to Ocwcn Loan Servicing, LLC, its successors and assigns forever,
       all righ!, title nnd interest under thai Deed of Trust dalcd Jun~ 30, :1005, recol'ded in Boulder County,
        Colorado, .on foly 11, 2005"ti! Reception No, 2703319, encumbe~lng real property therein described as:.

        The legal description oflhe Property is sel forth in the Deed of Trust, n copy ofwhich is nttoched hereto, and
        such description is incorpomtcd und ~nnde II port hereof by reference

        Also J.:nown-as:9108 NORTH J 19TH STREET, LONGMONT, CO &OSOi

        Witness my hand and Seill this ... 6th _ day of __ September


                                       By: Homewm·d Residenlinl, lnc.• f/k/a American Home Moneal!e Servicing, Inc,

                                                 Signed;           ~72/a,,w ;I/ ~
                                                 Nume:.__~A=n=n~•~M=a=r=ie-=A='-'0""'1"'"v-'-'cn=s_______
                                                 Title: _____A.....t....
                                                                     tl""h"""'o1'""·i.z;;...c.d'-O"""ffi;;.c.1'""c_er......_ _ _ _ _ __


        STATE OF         f'cnnsylYnniil                            )
                                                                   )
        COUNTY OF           Montgomery                         )

        On    S-t;d.: ( .            20.8 before             me.        Mery Jo' Mcberinot(                       . .
        _Ann-Mnrie A,. Owens____, wliu 1mivi.,J io mu 011 the; be.sis ofsu\isfadory cvidc11c!! lo he the pcrson{s},vho~e
                                                                                                                            pcrlOnnlly    nppc11rcd

        nlllnc{s) is/im: subscribed to the within instrument nod acknowledged to me thui heishc/lhcy executed the snmc in
        his/her/their nuthorizcd cnpaclty(ics),!nd tlmt by hi::lhcr/lhcir signnturc(s) on tltc instrJtncllt the pcrson(s), or.the cniliy
        upo11 hch11lf of which lite pi:nmn(s) 11cictl, cxccu:ctl the insuumcnl.

        I certify under PENALTY OP PERJURY under !he lnws of the: State of_P_e_n_n_sy~l~_v_nn_l_n___ tiint the foregoing
       f ffif ravli is true und cmTecL                                     ·

        WIJ'ESS.


                                                             COMMONWeA!..'tli OF PENNSYLVANIA
                                                                               NOTARIAL SrAl.
                                                               ~ARY JD MctJERMDTT, Nola!}' Publlc
                                                                 City of Phlls.dalphla, Phlla county
        My Commission E.xpin:s
                                                         \
                                                                       cornmlsslon Expires October 21, 2015

         Prepared by Aronowii2. & Meckler.burg, LLP
         1199 Bannock Strei.:l
         Denver, Cb•.80204-3628
   Case:12-34352-EEB Doc#:96 Filed:08/28/20                                                        Entered:08/28/20 16:26:31 Page26 of 44


Boulder County, CO                                                                                                                 2 of '.2




                                                         ATTACHED LEGAL DESCRIPTION·


                                             In tl1c Nllrt!J lm((orllic Sou~1 fsulf-urtlt~
                     1\ Uu1:t 11f'lcnd )itl11H~d
                     Nortllwcsr"Quancr or.sccclon JJ, Townst1lp z, Nortll, Range (IS.Wm ortlJc
                     5" Princi1>al Meridinn, Ommy ofl3oulder, State of Colorado, ll:!ing·
                     demi.bed u_s·follows:

                     Commcnci11il !it.the.West orce-ti~nr:fer corner ofSect:qil i 3, whenc~ 1he
                     Northwest comer ofs11id Section 13.bcars Noith 00 dcsr~s·os•S3''EAst
                     2(,50,48. f..et; thence ulous tl,c·W~l linc of the NorJ1wr.st Qumtcr iif
                     Section iJ Nonh 00 tlegrcc:s O~'S:! · En~! 6Ci2,G2. feet to 1.11~ Somhw~t
                     Com!!r of the North ha.lfof rile Sautlr half oWrc NoithWt:it Quarter df
                     s~ctio11 l3; tluinco lcavln1rnld W!!Sl llm: North !!8 degrees 43'42" Ess:
                     10.7Heet ID n point.on tho Ensl ri~t-of.way lino ofNorth l 19'' Sire1:t
                     a.id a Puinl of Bcginnint;

                     1)icncc nloni; :suid E11:SI rli;ht-of-wny.Um, Norlh 00 d!l'&rcti~ 07'24" Wu~l
                     j7.5;.53 feet; tln:ncc lce.viilt; ,uii:l ~! rl 6ht•of-wny line l'iolllh a6 dcr;r«s
                     OS •:rJ" East 444.0ti feet; Thmcc So~th 32:llegrees l!i~3J" '?(est 22!.99 f1,."l:l;
                     thence Soulh 06 degrees 09'1 l '' Wesi 145,75 feet 10 a point on t110 So1ah
                     line oflbc Norlh hulf ofllic South ho.If of the Norlhwest Quru1cr or
                     Se.:tlcin '13; rlltntc olori!l snld South l!fle Soulh 88 degrees 43' 42" Wm
                     304J9 ft--ct t:> Ii po!ril 011 th!! E'.IISI riaht-~f-way line ofNorth 119'b
                     Strcc,t nr.d lhc Point ()fl:ICl,linnlrie,
                     County ·of.Boulder, St111c of Colorado


                     Al.s0Kt10:w11 us:    9IQS·Nor\h l i9th Street, Longmont.. CO ·soso I
Case:12-34352-EEB Doc#:96 Filed:08/28/20                              Entered:08/28/20 16:26:31 Page27 of 44
                                                              03721557              07/01/2019 02:08 PM
                                                              RF: $18.00           OF: $0.00       Page: 1 of 2
                                                              Elect1011ically 1econfod in Boulder County ColoracJo. Recmclecl as received.




  Prepared By and Return To:
  Kathleen Collins
  Collateral Department
  Meridian Asset Services, LLC
  3201 34th Street South, Suite 310
  St. Petersburg, FL 33711
  (727) 497-4650




                                       ASSIGNMENT OF DEED OF TRUST

  FOR GOOD AND VALUABLE CONSIDERATION, the sufficiency of which is hereby acknowledged, the
  undersigned, OCWEN LOAN SERVICING, LLC, whose address is 1661 WORTHINGTO~ RD., SUITE 100,
  WEST PALM BEACH, FL 33409, (ASSIGNOR), does hereby grant, assign and transfer to FEDERAL
  NATIONAL MORTGAGE ASSOCIATION, whose address is 13150 WORLDGATE DRIVE, HERNDON,
  VA 20! 70, (ASSIGNEE), its successors, transferees and assigns forever, all benehc1al mterest under that certain
  deed of trust, together with the certain notc(s) described therein with all interest, all liens, and any rights due or to
  become due thereon.

  Date of Deed ofTrnst: 6/30/2005
  Original Loan Amount: $359,650.00
  Executed by(Borrowcr(s)): JAM.ES N. BURRUS & TERESE L. BURRUS
  Original Trustee: PUBLIC TRUSTEE OF BOULDER
  Original Beneficiary: MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., AS NOMINEE
  FOR LIBERTY HOME LOANS, INC., ITS SUCCESSORS AND ASSIGNS
  Filed of Record: In Book NIA, Page N/A,
  Document/Instrument No: 2703319 in the Recording District of BOULDER, CO, Recorded on 7/11/2005.


  Property more commonly described as: 9108 NORTH 119TH STREET, LONGMONT, COLORADO 80501

  IN WITNESS WHEREOF, the undersigned by its duly elected officers and pursuant to proper authority of its board
  of directors has duly executed, sealed, acknowledged and delivered this assignment.

  Date:          APR 1 9 1019
            ,•   ........   a,   r-

  OCWEN"LOAN.SERV'i'c1NG, LLC

     ~
  Dy:Tim Rosa                                                                Witness Nome:     Lakevia S Thompson
  Title: Senior Servicing Operations Specialist
        Case:12-34352-EEB Doc#:96 Filed:08/28/20
Boulder County, CO

                                                                      -        Entered:08/28/20 16:26:31 Page28 of 44
                                                                                                                                     2 of2




             A NOTARY PUBLIC OR OTHER OFFICER COMPLETING THIS CERTIFICATE VERIFIES ONLY THE IDE1'TITY OF
             THE INDIVIDUAL WHO SIGNED THE DOCUMENT TO WHICH THIS CERTIFICATE IS ATI ACHED, AND NOT THE
             TRUTHFULNESS, ACCURACY, OR VALIDITY OF THAT DOCUMENT


            State of         FLORIDA
            County of     PALM BEACH


            On      APR 19    2019.       ,before me, Ryan F. Rifflard               , a Notary Public, personally appeared
            Tim Rosa, Senior Servicing Operations Specialist of/for OCWEN LOAN SERVICING, LLC, personally
            known to me, or who proved to me on the basis of satisfactory evidence to be the person(s) whose name(s) is/are
            subscribed to the within instrument and acknowledged to me that he/she/they executed the same in hisihe1/their
            authorized capacity(ies), and that by his/her/their signature(s) on the instrument the person(s), or the entity upon
            behalf of which the person(s) acted, executed the instrument. I certify under PENALTY OF PERJURY under the
            laws of the State of Florida that the foregoing paragraph is true and correct. I further certify
                      Tim Rosa                        , signed, sealed, attested and delivered this document as a voluntary act in
            my presence.

                                 d official seal.

                                ~
            (Notary Name):-----,----,----
            My commission expires: 11 f'J,o l}1,p-z C
Case:12-34352-EEB Doc#:96 Filed:08/28/20                            Entered:08/28/20 16:26:31 Page29 of 44

                                                             03721558             07/01/2019 02:08 PM
                                                             RF: $18.00          OF: $0.00       Page: 1 of 2
                                                             Electronically iec:orded in Boulder County Colorado. Recmded as received.




    Prepared By and Return To:

    Collateral Department
    Meridian Asset Services. LLC
    320 I 34th Street South, Suite 3 I 0
    St. Petersburg, FL 33711
    (727) 497-4650


             ;--_ _ _ _ _ _ _____.__ Space above for Recorder's use _ __



                                           ASSIGNMENT OF DEED OF TRUST
    FOR GOOD AND VALUABLE CONSIDERATION, the sufficiency of which is hereby acknowledged, the
    undersigned, FEDERAL NATIONAL MORTGAGE ASSOCIATION, whose address is 13150 WORLDGATE
    DRIVE, HERNDON, VA 20170. (ASSIGNOR). does hereby grant, assign and transfer to U.S. BANK TRUST
    NATIONAL ASSOCIATION, AS TRUSTEE OF THE BUNGALOW SERJ ES Ill TRUST, whose address is
    7114 E. STETSON DR., SUITE 250, SCOTTSDALE, ARIZONA 85251, (ASSIGNEE), its successors,
    transferees and assigns forever, all beneficial interest under that certain deed of trust, together with the certain
    note(s) described therein with all interest, all liens, and any rights due or to become due thereon.

    Date of De.ed of Trust_:. 6/J,Q!J..005,
    Original Loan Amount: $359,650.00
    Executed by (Borrower{s)): JAMES N. BUHRUS & TERESE L. BURRUS
    Original Trustee: PUBLIC TRUSTEE OF BOULDER
    Original Beneficiary: MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., AS NOMINEE
    FOR LIBERTY HOME LOANS, INC., ITS SUCCESSORS AND ASSIGNS
    Filed of Record: In Book N/A, Page NIA
    Docum·ent!lnstrument No: 2703319 in the Recording District of BUULUEH, l:O, Kecorded on 7/11/2005.


    Property more commonly described as: 9108 NORTH l 19TH STREET, LONGMONT, COLORADO 80501

    IN WITNESS WHEREOF, the undersigned by its duly dc.:tc:d officers and pursuant to proper authority of its board
    of directors has duly executed, sealed, acknowledged and delivered this assignment.

    Date: 6/7/2019

    FEDERAL NATIONAL MORTGAGE ASSOCIATION, BY MERIDIAN ASSET SERV                                    ES, LLC, ITS



    ~
    By:iiRKwA~
    Title: VICE PRES:0-ENT
        Case:12-34352-EEB Doc#:96 Filed:08/28/20
Boulder County, CO
                                                                               Entered:08/28/20 16:26:31 Page30 of 44
                                                                                                                                    2 of2




               A NOTARY PUBLIC OR OTI-IER OFFICER COMPLETING THIS CERTIFICATE VERIFIES ONLY THE IDENTITY OF
               THE INDIVIDUAL WHO SIGNED THE DOCUMENTTO WHICH THIS CERTIFICATE IS ATTACliED.AND NOT THE
               TRUTHFULNESS, ACCURACY, OR VALIDITY OF THAT DOCUMENT


              State of          FLORIDA
              County of         PINELLAS


              On 6/7/2019, before me, VERONIQUE J. SIMS, a Notary Public, personally appeared MARK WAT£R\1AN,
              VICE PR£SIDENT of/for MERIDIAN ASSET SERVICES, LLC, AS ATTORNEY-IN-FACT FOR
              FEDERAL NATIONAL MORTGAGE ASSOCIATION, personally known to me, or who proved to me on the
              basis of satisfactory evidence to be the pcrson(s) whose name(s) is/are subscribed to the within instrument and .
              acknowledged to me that he/she/they executed the same in his/her/their authorized capacily(ies), and that by
              his/her/their signaturc(s) on the instrument the person(s), or the entity upon behalf of which the person(s) acted,
              executed the instrument. I certify under PENALTY OF PERJURY under the laws of the State of FLORIDA that
             ,th foregoing paragraph is true and correct. I funhcr cenify MARK WA TERMAN, signed, sealed, attested and
              deliv red this document as a voluntary act in my presence.


                                                                                               VERONIQUE JSIMS
                                                                                             Commission#GG 177066
                                                                                             Expires January 21, 2022
              (Notary                                                                       Bondld Tivu Buogct floWY~
              My com                           22
Case:12-34352-EEB Doc#:96 Filed:08/28/20                                 Entered:08/28/20 16:26:31 Page31 of 44
                                                                 03721559              07/01/2019 02:08 PM
                                                                 RF: $18.00           OF: $0.00       Page: 1 of 2
                                                                 Electronically recorded in Boulder County Coloraclo. Recorded as received.




    Prepared By and Return To:

    Collateral Department
    Meridian Asset Services, LLC
    320 I 3'1th Street South, Suite 310
    St. Petersburg, FL 33 711
    (727) 497-4650


                         ,--_ _ _ __.__Space above for Recorder's use _ __



                                          ASSIGNMENT OF DEED OF TRUST
    FOR GOOD AND VALUABLE CONSIDERATION, the sufficiency of which is hereby acknowledged, the
    undcrsignro, US BANK TRUST NATIONAL ASSOCIA TJON AS TRUSTEE OF BUNGALOW SERIES Ill
    TRUST, whose address is 7114 E. STETSON DR., SUITE 250, SCOTTSDALE, ARIZONA 85251.
    (ASSIGNOR), docs hereby grant, assign and transfer to U.S. BANK TRUST NA TIO NA L ASSOCIATION, AS
    TRUSTEE OF THE CABANA SERlES Ill TRUST, whose address is 7114 E. STETSON DR., SUITE 250,
    SCOTTSDALE, ARIZONA 85251, (ASSIGNEE). its successors, transferees and assigns forever, all beneficial
    interest under that certain deed oftruSt, together with the certain note(s) described therein with all interest, all liens,
    and any rights due or lo become due thereon.

    Date of Deed of Trust: 6/30/2005
    Original Loan Amount: $359,650.00
    Executed by {Borrowcr(s)): JAMES N. BURRUS & TERESE I,,. BURRUS
    Original Trustee: PUBLIC TRUSTEE OF BOULDER
    Original Beneficiary: MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., AS NOMINEE
    FOR LIBERTY HOME LOANS, INC., ITS SUCCESSORS AND ASSIGNS
    Filed ofRecord: In Book NIA, Page N/A
    DocumcntJlnstrumcnt No: 2703319 in the Recording District of BOULDER, CO, Recorded on 7/11/2005.


    Property more commonly described as: 9108 NORTH I 19TH STREET, LONGMONT, COLORADO 80501

    IN WITNESS WHEREOF, the undersigned by its duly elected officers and pursuant to proper authority of its board
    of directors has duly executed, scaled, acknowledged and delivered this assignment.

    Date: 6/21/2019

                                  NAL ASSOCIATION AS TRUSTEE OF BUNGALOW SERIES Ill TRUST, BY
                                  ICES, LLC, ITS ATTORNEY-IN-FACT


                                                                                Witness Name: CATHERINE LATELLA
        Case:12-34352-EEB Doc#:96 Filed:08/28/20
Boulder County, CO

                                                                       -        Entered:08/28/20 16:26:31 Page32 of 44
                                                                                                                                       2 of2




               A NOTARY PUBLIC OR OTHER OFFICER q;:.~~.tEm~<,;I5~.,if.ft;!lJ'E]CATE VERIFIES ONLY THE IDENTITY OF
               THE INDIVIDUAL WHO SIGNED THE DOCUMENT TO WHICH THIS CERTIFICATE IS ATT ACHED, AND NOT THE
               TRUTHFULNESS, ACCURACY, OR VALIDITY OF THAT DOCUMENT



              State of          FLORIDA
              County of         PINELLAS


              On 6/2 l/2019, before me, GERALD E. MURCH, a Notary Public, personally appeared MATTHEW KRUEGER,
              VICE PR[SlDENT of/for MERIDIAN ASSET SERVICES, LLC, AS ATTORNEY-IN-FACT FOR US
              BANK TRUST NATIONAL ASSOCJA TION AS TRUSTEE OF BUNGALOW SERIES III TRUST,
              personally known to me, or who proved to me on the basis of satisfactory evidence to be the person(s) whose
              name(s) is/arc subscribed to the within instrumcnl and acknowledged to me that he/she/they executed the same in
              his/her/their authorized capacity(ies), and that by his/her/their signature{s) on the instrument the person(s), or 1he
              entity upon behalf of which the person(s) acted, executed the instrument. l certify under PENALTY OF PERJURY
              under the laws of the State of FLORIDA lhat the foregoing paragraph is true and correct. I further certify
              MATTHEW KRUEGER, signed, sealed, attested and delivered this document as a voluntary act in my presence.


                                                                             GERAlD EMURCH
             ~~4,,                                                         Commlsslon # GG 171364
                                                                           Expires Febtuary 13, 2022
              (Notary Name): GERALD E. MURCH                               lk,Mtd 1Nll 8~~')'S4NIOet
              My commission expires: 2/13/2022
Case:12-34352-EEB Doc#:96 Filed:08/28/20                   Entered:08/28/20 16:26:31 Page33 of 44




   RECORDING REQUESTED BY:
   Servis One, Inc. dba BSI Financial Services
   Attn: BSI Collateral Team
   314 S. Franklin Street-2 nd floor
   Titusville, PA 16354


                                               SPACE ABOVE THIS LINE FOR RECORDER'S USE

                                  LIMITED POWER OF ATTORNEY

   Cabana Series III Trust ("Trust''), by and through U.S. Bank Trust National Association, a
   national banking association organized and existing under the laws of the United States and having
   an office at 190 S. La Salle Street, MK-IL-SL7R,Chicago, IL 60603, not in its individual
   capacity but solely as Trustee ("Trustee"), hereby constitutes and appoints Servis One, Inc. dba
   BSI Financial Services ("Servicer"), and in its name, aforesaid Attorney-In-Fact, by and through
   any officer appointed by the Board of Directors of Servicer, to execute and acknowledge in writing
   or by facsimile stamp all documents customarily and reasonably necessary and appropriate for the
   tasks described in the items (1) through (12) below; provided however; that (a) the documents
   described below may only be executed and delivered by such Attorneys-In-Fact if such documents
   are required or permitted under the terms of the Trust Agreement dated as of October 29, 2018,
   between PRP III Holdings, LP, as Depositor and Administrator, and U.S. Bank Tmst National
   Association, as Trustee, for Cabana Series III Trust, (b) all actions taken by Servicer pursuant to this
   Limited Power of Attorney must be in accordance with Federal, State and local laws and
   procedures, as applicable and (c) no power is granted hereunder to take any action that would be
   either adverse to the interests of or be in the name of U.S. Bank National Association in its
   individual capacity. This Limited Power of Attorney is being issued in connection with Servicer's
   responsibilities to service certain mortgage loans (the "Loans'·') held by
   U.S. Bank Trust National Association, as Trustee for the above referenced Trust. These Loans are
   comprised of Mortgages, Deeds of Trust, Deeds to Secure Debt· and other fonns of Security
   instruments (collectively the "Security Instruments") encumbering any and all real and personal
   property delineated therein (the "Property") and the Notes secured thereby.

    l.   Demand, sue for, recover, collect and receive each and every sum of money, debt, account
         and interest (which now is, or hereafter shall become due and payable) belonging to or
         claimed by the Trustee, and to use or ta1ce any lawful means for recovery by legal process or
         otherwise, including but not limited to the substitution of trustee serving under a Deed of
         Trust, the preparation and issuance of statements of breach, notices of default, and/or notices
         of sale, accepting deeds in lieu of foreclosure, evicting (to the extent allowed by federal, state
         or local laws) foreclosing on the properties under the Security)nstruments by judicial or non-
         judicial foreclosure, actions for temporary restraining orders, injunctions, appointments of
         receiver, suits for waste, fraud and any and all other tort, contractual or verifications in
Case:12-34352-EEB Doc#:96 Filed:08/28/20                   Entered:08/28/20 16:26:31 Page34 of 44




          support thereof, as may be necessary or advisable in any bankruptcy action, state or federal
          suit or any other action.

     2.   Execute and/or file such documents and take such other action as is proper and necessary to
          defend the Trustee in litigation and to resolve any litigation where the Servicer has an
          obligation to defend the Trustee, including but not limited to dismissal, tem1ination,
          cancellation, rescission and settlement.

     3.   Transact business of any kind regarding the Loans, as the Trustee's act and deed, to contract
          for, purchase, receive and take possession and evidence of title in and to the Property and/or
          to secure payment of a promissory note or performance of any obligation or agreement
          relating thereto.

     4.   Execute, complete, indorse or file bonds, notes, mortgages, deeds of trust and other contracts,
          agreements and instruments regarding the Borrowers ("Borrowers") and/or the Property
          ("Property") associated with each of lhe Loans, including but not limited to the execution of
          estoppel certificates, financing statements, continuation statements, releases, satisfactions,
          assignments, loan modification agreements, payment plans, waivers, consents, amendments,
          forbearance agreements, loan assumption agreements, subordination agreements, property
          adjustment agreements, management agreements, listing agreements, lien releases and other
          documents necessary to effectuate the short sale of a property secured by a Mortgage or Deed
          of Trust, a deed in lieu of foreclosure or related documents to facilitate the acceptance of a
          deed in lieu of foreclosure, purchase and sale agreements and other instruments pertaining
          to mortgages or deeds of trust, and execution of deeds and associated instruments, if any,
          conveying the Property, in the interest of the Trustee.

     5.   Endorse on behalf of the undersigned all checks, drafts and/or other negotiable instruments
          made payable to the undersigned.

     6.   Execute any document or perfom1 any act in connection with the administration of any PMI
          policy or LPMI policy, hazard or other insurance claim relative to the Loans or related
          Property.

     7.   Execute any document or perform any act described in items (3), (4), and (5) in connection
          with the termination of any Trust as necessary to transfer ownership of the affected Loans to
          the entity (or its designee or assignee) possessing the right to obtain ownership of the Loans.

     8.   Subordinate the lien of a mortgage, deed of trust, or deed to secure debt (i) for the purpose of
          refinancing Loans, where applicable, or (ii) to an easement in favor of a public utility
          company or a government agency or unit with powers of eminent domain, including but not
          limited to the execution of partial satisfactions and releases and partial re-conveyances
          reasonably required for such purpose, and the execution or requests to the trustees to
          accomplish the same.

     9.   Convey the Property to the mortgage insurer, or close the title to the Property to be acquired
          as real estate owned, or convey title to real estate owned property ("REO Property").

     10. Execute and deliver any documentation with respect to the sale, maintenance, preservation,
         renovation, repair, demolition or other disposition, of REO Property acquired through a


 l
Case:12-34352-EEB Doc#:96 Filed:08/28/20                   Entered:08/28/20 16:26:31 Page35 of 44




         foreclosure or deed-in-lieu of foreclosure, including, without limitation: permits, remediation
         plans or agreements, certifications, compliance certificates, health and safety certifications,
         listing agreements; purchase and sale agreements; grant/ limited or special warranty/ quit
         claim deeds or any other deed, but not general warranty deeds, causing the transfer of title of
         the property to a party contracted to purchase same; escrow instructions; and any and all
         documents necessary to effect the transfer ofREO Property.

    11. Execute and deliver Limited Powers of Attorney in order to further delegate the authority
        granted under this Limited Power of Attorney for the purpose of effectuating Servicer's
        duties and responsibilities under the related trust agreements.

    12. To execute, record, file and/or deliver any and all documents of any kind for the purpose of
        fulfilling any servicing duties, including but not limited to those listed in subparagraphs (I)
        through (11), above, where Trustee's interest is designated, stated, characterized as or
        includes any reference ta one or more of the following: "Delaware Trustee", "Indenture
        Trustee", "Owner Tmstee", "Successor Trustee", "Successor in Interest", "Successor to"
        "Successor by Merger", "Trustee/Custodian", "Custodianffrustee" or other similar
        designation.

   Trustee also grants Servicer the full power and authority to correct minor ambiguities and errors
   in documents necessary to effect items (1) through (12) above.

   In addition to the indemnification provisions set forth in the applicable servicing agreement for the
   Trust, Servicer hereby agrees to indemnify and hold the Trustee, and its directors, officers,
   employees and agents harmless from and against any and all liabilities, obligations, losses,
   damages, penalties, actions, judgments, suits, costs, expenses or disbursements of any kind or
   nature whatsoever incurred by reason or result of the misuse of this Limited Power of Attorney by
   the Servicer. The foregoing indemnity shall survive the termination of this Limited Power of
   Attorney and the related servicing agreements or the earlier resignation or removal of the Trustee.

   Witness my hand and seal this 4 th day of December, 2018.

   NO CORPORATE SEAL                                       Cabana Series Ill Trust by
                                                           U.S. Bank Trust National Association,
                                                           as Trustee



                                                           By:_-1~-___c..;--~------
   Witne~ary Ann Turbak                                    Jose A.                         t

                                                           By:                     ~
   ~nJr.                                                   April E. Lancsak, Vice President

            ~ wL----:::::
   Attest: M~ ~ewM. Smith, Vice President
                                                           Document drafted by U.S. Bank Trnst
                                                           National Association, as Trustee
              Case:12-34352-EEB Doc#:96 Filed:08/28/20                  Entered:08/28/20 16:26:31 Page36 of 44
IIQ   •   )   ¥-




                                                  CORPORATE ACKNOWLEDGMENT


                   State of Illinois

                   County of Cook

                   On this 4th day of December, 2018, before me, the undersigned, a Notary Public in and for said
                   County and State, personally appeared Jose A. Galarza, April E. Lancsak and Matthew M. Smith
                   personally kno\-vn to me (or proved to me on the basis of satisfactory evidence) to be the persons
                   who executed the within instrument as Vice President, Vice President, and Vice President,
                   respectively of U.S. Bank Trust National Association, a national banking association, and
                   acknowledged to me that such national banking association executed the within instrument
                   pursuant to its by-laws or a resolution of its Board of Directors.
                                                                          It~


                                                                                ~-:.....-~.,
                                                                         (.              OFFICIAL SfAL
                                                                                 1       VICK\' EATON
                                                                                 Notary Public S
                                                                              My Commission   r:~ _tate or 11//nols
                                                                                              "-'Pires Apr 17, 2019
                   My commission expires: 4/17/2019
Case:12-34352-EEB Doc#:96 Filed:08/28/20                             Entered:08/28/20 16:26:31 Page37 of 44




   After Recording Return To:
   BSI Financial Services
   Attn: Recording Department
   1425 Greenway Drive, Suite 400
   Irving, Texas 75038




   ---·-·········-------[Spacc Above This Lmc for Recording Data] _ _ _ _ _ _ _ _ _ _ __
   Loan No.:
   lnvestor Loan N o . : -

                          LOAN lVIODIFICATION AGREE1\1ENT
                                            (Providing for Fixed Interest Rate)

           This Loan Modification Agreement rAgreemcnt"), made this 14th            day of November, 2018
   between James N Hun1:s and Terese L Burrus
                                                                                                     ("Borrowcr/Grantor")
   and U.S. Bank Trust National Associntion. as Trustee of Bungalow Series III Trust by il~ attorney-in-fact, BSI
   Financial Services, whose address is 1425 Greenway Drive, Suite 400, Irving, Texas 75038
                                                                                                       ("Lender/Grantee"),
   amends and supplements ( l) the Mortgage, Deed of Trust, or Security Deed (the "Security Instrument"). dated
   June 30th, 2005            • recorded July .l l th, '.WOS   , and recorded in Book.lLiber N/A          , Page N.'A
   instrument No. 27033 I 9                   , of the             Records of Boulder              County, Colorndo
   and (2} the ;--;olc, bearing the same date as, and secured by, the Security Instrument. which cqvcrs the real and
   personal property described in the Security lnstrnment and defined therein as the ''Property," located at
   9108 Noi;th 119th Street, Lon1,'111ont, Colorndo 80501




    MULT[STATE LOAN i\1ODIJ/ICATION AGREEMENT                                                                    Pagel uf6
    (FNMA i\fodified Form 3179 I/OJ (re,·. 04/14))
Case:12-34352-EEB Doc#:96 Filed:08/28/20                                 Entered:08/28/20 16:26:31 Page38 of 44




   Loan No.:

   the real properly described being set forth as follows:
   SEE EXHIBIT "A"      ATT ACHED HERETO AND MADE A PART HEREOF.




            In consideration of the mutual promises and agreements exchanged, the parties hereto agree as follows
   (notwithstanding anything to the contrary contained in the Note or Security Instrume.1t):

              l.       As of July I st, 2018              , the amount payable under the Note and the Security Ins1rnmcnt
    (the "Unpaid Principal Balance") is U.S. S 325.436.25              . consisting of the unpaid amount(s) loaned to
    Borrower by Lender plus any interest and other amounts capitalized.
              2.       BmTowcr promises to pay the Unpaid Principal Balance, plus interest, to the order of Lender.
    Interest will be charged on the Unpaid Principal Balance al the yearly rate of 4.000 %. from
    June 1st, 2018                . Borrower promises to make monthly payments of principal and interest of
    U.S. $ 1,360.12         · , beginning on the Ist      day of July               , 2018       , ::md continuing thereafter on
    the same day of each succeeding month until principal and interest arc paid in full. The yearly rate of 4.000              %
    will remain in effect until principal and interest arc paid in foll. ff on June 1st, 2058               , (the "Maturity
    Date"), Bonowcr still. owes amounH under the Note and the Security Ins1rnment, as amended by this Agreement.
    Borrower ·will pay these amounts in full on the lvfaturity Date.
              3.       lf all or any part of the Property or any interest in the Property is sold or transferred (or if
    Borrower is not a natural person and a beneficial interest in Borrower is sold or transferred) without Lender's prior
    written consent, Lender may require immediate payment in full of all sums secured by the Security Instrument.
                        If Lender exercises this option. Lender shall give Borrower notice of acceleration. The notice
   .shall provide a period of not less than 30 days from the date the notice is delivered or mailed within which Borrower
    must pay all sums secured by the Security Instrument. l f Borrower fails to pay these sums prior to the expiration of
    this period. Lender may invoke any remedies permitted by the Security lnstrument without further notice or demand
    on Borrower.
              4.       Borrower also will comply with all other covenants, agreements, and requirements of the Security
    Instrument, including without limitation, the Borrower's covenants and agreements 10 make all payments of taxes.
    insurance premiums, assessments. escrow items. impounds, and all other payments that Borrower is obligated to
    make under the Security lnsnument; however, the following terms and provisions are forever canceled, null aad
    void, as of the specified date in paragraph No. l above:
              {a)      all terms and provisions of the Note and Security Instrument (if any) providing for, implementing,
    or relating to, any change or adjustment in the rate of interest payable under the Note; and




   MULTJSTATE LOAK MODIFICATION AGREEMENT                                                                             Pai:r 2 of6
    (F~MA Modified Form .11791/01 (re,·. 04/14))
Case:12-34352-EEB Doc#:96 Filed:08/28/20                              Entered:08/28/20 16:26:31 Page39 of 44




    Lonn N o . : -

               (b)      all tem1s and provisions of any adjustable rate rider, or other instmmcnt or document that is
    affixed to, wholly or partially incorporated into. or is part of. the Note or Security Instrument and that contains any
    such tem1s and provisions as those referred to in (a) above.
               5.       Borrower understands and agrees tha:;
               (a)      All the rights and remedies, stipulations, ,md conditions contained in the Security Instrument
    relating to default in the- making of payments under the Security Instrument shall also apply to default in the making
    of the modified payments hereunder.
               {b)      All covenants. agreements, stipulations, and conditions in the Note and Security Instrument shall
    be and remain in full force and effect, except a;; herein modified, and none of the Borrower's obligations or
    liabilities under the Note and Security Instrument shall be diminished or released by a:1y provisions hereat~ nor shall
    this Agreement in any way impair, diminish. or affect any of lender's rights tmder or remedies on the Note and
    Security lnstrument, whether such rights or remedies arise thereunder or by operation of law. Also, all rights of
    recourse to which Lender is presently entitled against any property or any other persons in any way obligated for, or
    liable on, the Note and Security instrument are expressly reserved by Lender.
               (c)      Nothing in this Agreement shall be understood or constrned to be a satisfaction or rclea5c in whole
    or in pa1i of the Nore and Security lnstrument.
               (d)      All costs and expenses incurred by Lender in connecLion with this Agreement, including recording
    fees, title examination, and attorney's fees, shall be paid by the Borrower and shall be secured by the Security
    Instrument, unless stipulated otherwise by Lender.
               (e)      Borrower agrees to make and execnrc such other documents or papers as may be necessary or
    required 10 effectuate the lem1s and conditions of this Agreement which. if approved and accepted by Lender. shall
    bind and inure to the heirs, executors, administrators. and assigns of the Borrower.
               (f)      Borrower authorizes Lender, and Lender's succ;;:ssors anti assigns, to share Borrower information
    including. hut not limited to (i) name. address, and tcicphonc number, (ii) Social Security Number. (iii) credit ~core,
    (iv) income, (v) payment history. {vi) account balances and activity, including information about any modification
    or foreclosure relief programs, with Third Parties that can assist Lender and Borrower in obtaining a foreclosure
    prevention alternative, or otherwise provide support services rclntcd to Borrower·s loan. For purposes of this
    section, Third Parties include a counseling agency, state or local Housing Finance Agency or similar entity, any
    insurer, guarantor, or servicer that insures, guarantees, or services Borrower's loan or any other mortgage loan
    secured by the Property on which Borrower is obligated, or to any compames that perform support services to them
    in connection with Borrower's loan.
               Borrower consents lo being contacted by Lender or Third Parties concerning mortgage assistance relating
    to Borrower's loan including the trial period plan to modify Borrower's loan, at any telephone number. including
    mobile telephone number, or email address Borrower ha:; provided to Lender or Third Parties.
               By checking this box, Borrower also consents to being contacted by text messaging □.
               (g)      Borrower hereby absolutely and unconditionally assigns and transfers lo Lender all leases of the
    Property and all security deposits made in connection with leases of the Property. Upon this assignment, Lender
    shall have the right to modify, extend or terminate the existing leases and to execute new leases, in Lender·s sole
    discretion. As used in this paragraph. the word "lease" shall mean "sublease·· if the Security Instrument is on a
    leasehold estate.
               Borrower hereby absolutely and unconditionally assigns and transfers to Lender all the rents and revenues
    ("'Rents'") of the Property, regardless of to whom the Rents of the Property are payable. Borrower authorizes Lender
    or Lender's agents to collect the Rents, and agrees that each tenant of the Property shall pay the Rents to Lender or
    Lender's agents. However. Borrower shall receive the Rents until (i) Lender has given Borrower notice of default
    under this Agreement, pursuant to Section 22 of the Security Instrument, and (ii) Lender has given notice to the
    tenant(s) that the Rents are to be paid to Lender or Lender's agent. This assignment of Rents constimtes an absolute
    assignment and not an a,signmcnt for additional security only.
               If Lender gives notice of default to Borrower: {i) all Rents received by Borrower shall be held by Borrower
    as trustee for the benefit of Lender only, to be applied to the sums secured by the Security Instrnment; (ii)Lender
    shall be entitled to collect and receive all of the Rems of the Property; (i!i) Borrower agrees that each tenant of the
    Property shall pay all Rents due and unpaid to Lender or Lender's agents upon Lender·s written demand to the


    MULTISTATE LOAN :MODIFICATION AGREEl\JEi'\T                                                                   Pagc3 of6
    (FNMA Modified Form 3179 I/OJ (rev. 04/14))
Case:12-34352-EEB Doc#:96 Filed:08/28/20                              Entered:08/28/20 16:26:31 Page40 of 44




    LoanNo.:-

    tcnant: (iv) unless applicable law provides otherw;se. all Rents collected by Lender or Lender's agents shall be
    applied first to the costs of taking control of and managing the Property and collecting the Rents. including, but not
    limited to, attorney's fees, receiver's fees, premiums on receiver's bonds, repair and rnaintemmcc costs, insurance
    premiums, taxes, assessments, and other charge, on the Property. and then lo the sums secure by the Security
    Instrument; (v) Lender, Lender's agents or any judicially appointed receiver shall be liable to account for only those
    Rents nctually received; and (vi) Lender shall be entitled to have a receiver appointed to take possession of and
    manage the Property and collect the Rents and profits derived from the Property without any showing as to the
    inadequacy of the Property as security.
              If the Rems of the Property arc nor sufficient to cover the costs of taking control of and managing the
    Property and of collecting the Re:;ts any funds expended by Lender for such purposes shall become indebtedness of
    Borrower to Lender seemed by the Security Instniment pursuant to Section 9 of the Security Instrument.
              Borrower represents an<l waITants that Btmowcr has not executed any prior assignment of the Rents anc!
    has not performed, and will not perform, any act that would prevent Lender from exercising its rights under this
    paragraph.
              Lender . or Lender's agenls or a judicially appointed receiver, shall not be required to enter upon. take
    control of or maintain the Property before or after giving notice of default to Borrower. However, Lender, or
    Lender's agents or a judicially appointed receiver. may do so at any time when a default occurs. Any application of
    Rents shall not cure or waive any default or invalidate any other right or remedy of Lender. This assignment of
    Rents of the l'roperty shall lem1inate when all the sums secured by the Security Jnstrnmcnt arc paid in full.
              6.        l f applicable, by this paragraph, Lcn<lcr is notifying Bcmowcr that any prior waiver by Lender of
    Borrower's obligations to pay to Lender Funds for any or ali Escrow Items is hereby revoked, and Borrower has
    been advised of the amount needed to fully fund the Escrow Items.
              7.        Borrower will pay to Lender on the day payments arc due uudcr the Loan Documents as amended
    by this Agreement. until the Loan is paid in full. a sum (1he "Funds") to prov:de for payment of amounts due fur: (a)
    taxes and assessments and other items which can attain priority over the Mor.gage as a lien or encumbrance on the
    Propetty; (b) leasehold payments or ground rents on the Property, if any; (c) premii:ms for any ilnd all insurance
    required by Lender under the Loan Documents; (d) mortgage insurance premiums, if any, or any sums payable to
    Lender in lieu of the payment of mortgage insurance premiums in accordance with the Loan Documents: and (e) at,y
    community association dues, fees, and assessments that Lender requires to be escrowed. These items are called
    "Escrow ltcms.'· Borrower shall promptly furnish to Lender all notices of amounts to be paid under this paragraph.
    Borrower shall pay Lender the Funds for Escrow Items unless Lender waives Borrower's obligation to pay the
    Funds for any or all Escrow ltems. Lender may waive Borrower's obligation to pay to Lencer Funds for any or all
    Escrow Items at any time. Any such waiver may only be in writing. In the event of such waiver, Borrower shall pay
    directly, when and where payable, the amounts due for any Escrow Items for which payment of Funds has been
    waived by Lender and, if Lender requires, shall furnish to Lender receipts evidencing such payment within such
    time period as Lender may require. Borrower's obligation to make such payments and to provide receipts shall for
    all purposes be deemed to be a covenant and agrcemenl eonraincd in the Loan Documents, as the phrase "covenant
    a::d agreement" is used in the Loan Documents. JfBorrower is obllgatcd to pay Escrow Items directly, pursuant lo a
    waiver. and Borrower fails to pay the amount due for an Escrow Item, Lender may exercise its rights under the Loan
    Documents and this Agreement and pay such amount and Borrower shall then be obligated to repay to Lender any
    such amount. Lender may revoke the waiver as to any or all Escrow Items at any time by a notice given in
    accordar.cc with the Loan Documents, and. upon such revocation, Borrower shall pay to Lender all funds, and in
    such amounts, that are then required under this paragraph.
              Lender may, at any time. collect and hold Funds in an amount (a) sufficient to pcnnit Lender to apply the
    funds at the time specified under the Real Estate Settlement Procedures Act ("'RESPA''), and (b) not t.o exceed the
     maximum amount a lender can require under RESP A. Lender shall estimate the amount of Funds due on the basis of
    c11rrent data and reasonable estimates of expenditures of future Escrow ltems or otherwise in accordance with
    applicable law.
              The Funds shall be held in an insli111tion whose deposits are insured by a federal agency, instmmcntality, or
    entity (including Lender, if Lender is an instit.:tion whose deposits arc so insured) or in any Federal Home Loan
    BatL\_. Lender shall apply the Funds to pay the Escrow Items no later than the time specified under RESP A. Lender



    MULTISTATF, LOAN MODJFlCATION AGRF.EMENT                                                                       Page 4 of6
    (FNMA Modified Form 3179 1/01 (re,·. 04/14))
Case:12-34352-EEB Doc#:96 Filed:08/28/20                                    Entered:08/28/20 16:26:31 Page41 of 44




    LoanNo.-

    shall not charge Borrower for holding and applying the Funds, annually analyzing the escrow account, or verifying
    the Escrow ltems, unless Lender pays Borrower interest on the Funds and applicable Jaw permits Lender to make
    such a charge. Unless an agreement is made in writing or applicable law requires interest to be paid on the Funds,
    Lender shall not be required to pay Borrower any interest or earnings on the Funds. Lender and Borrower can agree
    in writing, however. that interest shall be paid on the Funds. Lender shall provide Borrower, without charge, an
    annual accounting of the Funds as required by RESP A.
              lfthcrc is a surplus of Fund;; held in escrow, as defined under RESP A, Lender shall account to Borrower
    for the c:-;ccss funds in accordance with RESP A. lfthere is a shortage of Funds held in escrow, as defined under
    RESP A, Lender shall notify Borrower as required by RESPA, and Borrower shali pay to Lender the amount
    necessary to make up the shortage in accordance with RESPA, bm in no more than 12 montlily payments. If there is
    a deficiency of Funds held in escrow. as defined under RESP A, Lender shall notify Borrower as required by
    RESP A, and Borrower shall pay to Lender the amount necessary to make up the deficiency in accordance with
    RESP A, but in no more than 12 monthly payments.
               Upon payme.nt in full of all sums secured by the Loan Do uments. Lender shall promptly refund Borrower
    any Funds held by Lender.


                                                                                               J...-?:~~~-----.(Seal)
                                                                                                              -Borrower

                                                                     ~-----------------(Seal)
    Date                                                              Terese L Bumis     -Borrower

                                                                      _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ (Sea!)
    Date                                                                                                -Borrower

                                                                          _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ (Seal)
    Date                                                                                            -Borrower


                                                     BORROWER ACKNOWLEDGMENT
    Slate of         Colorado                          ,;
                                                       ~

                                                       §
    County of Boulder                                  §

          1
   \} l olQ...,
                 Onthis·-~<?°~ydayof                        f2ov~lo-er             ~
                                                              '6L0\ ,____ ,beforeme.
                    G. ~ Q . . . . . V " \         [name of notmJJ, a Notary Public in and for said state,
    personally appeared James N Burrus and Terese L Burrus

    [name ofpr::rson acknowledged], known to me to be the person who executed the within instrument. and
    acknowledged to me that hc/she!thcv executed the sa:t:1c for the pU[PO~c therein stated.

    ( Soa[)
       w
                             VIOLAS.NATHAN
                                 NOTARY PUBLIC
                             STAT>= OF COLORADO
                                                                     \ ) · ~•
                                                                      --- -       -- .
                                                                                       ~~~
                                                                                       ---
                                                                                           .
                                                                                                 l(L.-..,c-=:i==c....:....------
                          >,o r:,R'< 10 11 199940102ss                No•ary Signature
        r··-       ~w ,:l ;:,.:,· . )N EXPIRES JLILY 28 2019             \Lo lo..- bt            ~ V }__ __ ------- .. ··•
                         ,.. OLA 6. NATHAN
                                ' , -·,\RY PUBLIC
                            ,·, ·•. ,. '·•" cotoRADo
                                                                      Type or Print Name of"N"otary
                                                                                             n        I      cO
                                            " •9994Gt0285             Notary Pi:blic. State of L:-(Q Q (P_        0 -···-··---··
              1,.1\' ....... .            • ··,>1RES JULY 28. 2019

                                                                      My Commission Expires:     Q~       :fu l_J     dJD/9
    MIJLTIST,\TE LOAN Jl.lOJ)IFICATIO.'i AGREF.ME1'T                                                                  Page 5 uf6
    (FNMA Modified Form 3179 1101 (re1·. 04114))
Case:12-34352-EEB Doc#:96 Filed:08/28/20   Entered:08/28/20 16:26:31 Page42 of 44




                                                       ,.




                    ·-
                                                    Case:12-34352-EEB Doc#:96 Filed:08/28/20                                                                                        Entered:08/28/20 16:26:31 Page43 of 44


                                                                                                                          p;   irmenttmntes


f1!i                                                                        010ue-
                                                                                     7/1/2018
                                                                                     l/1/2019
                                                                                     S/1/2019
                                                                                     8/1/2020
                                                                                                      P&I
                                                                                                            $1360.12
                                                                                                            Sl 360.12
                                                                                                            $1360.12
                                                                                                            Sl 360.12
                                                                                                                               E:saow
                                                                                                                                  $458.82
                                                                                                                                  SSOL?3
                                                                                                                                  $520.33
                                                                                                                                  $5-86.S5
                                                                                                                                                  To~!
                                                                                                                                                         S181&-94
                                                                                                                                                         Sl 861.35
                                                                                                                                                         $13lUUS
                                                                                                                                                         Sl 946.67
                                                                                                                                                                          Noticeftle'd
                                                                                                                                                                          Per Lo.an t.tod
                                                                                                                                                                          ~svstem
                                                                                                                                                                          HOPC
                                                                                                                                                                          NOPC
                                                                                                                                   $0.00
                                                                                                                                   so.oo
Loan fr
Borrower
8KCase11
                           -
                     Loa • - - - - ~ -


                           Burrus
                           lZ-34352
Date fifed                 11/30/2012
first Post Petitwn
Din O<Ue
PO<:cove-rs                Loan Mod entered 7/1/18


          O.te                      Amount.Rcvd         Post Pet Due Date    corrtractU-11 oue Datt         Amt Due             over/Short          SUSpM:setr~t           SUSp!!nse Debit      SUSpense-Wilnc:e        • 'POCArnm credit; -y.: ;<oPOCOebit.   POCSml)tnSe Balance ' POCPaidtoO'ate    comments
             7/17/2018                $3 800.00            7/1/1..018                7/1/2018               $1,818.94              $1981.06                   S1981.06                                  $1,981.06                                                             $0.00           so.oo
             7/17/2018                                     8/1/2018                 8/1/2018                $1,818.94             ·Sl,818.94                                      $1 818.9-!              $162.12                                                             $0.00           S0.00
              8/6/2018                $1,900.00            9/1/2.0lS                 9/1/2018               Sl 818.94                 $1111.06                   $81.06                                   $243.18                                                             $0.00           $0.00
             8/31/201!1               $1 900.00            10/1/2018                 10/1/2018              51,818.94                   SSL<tti                 $81.06                                    $324.24                                                             SO.DO           $0.00
           10/15/201!1                Sl 900.00            11/1/2018                 11/1/2018              Sl BlS.94                   $8U)6                    Ssl 06                                   ~05.30                                                              $0.00           5000
              1../4/2019              $3 800.00            12/1/2018                 12/1/2018              $1 814..94             Sl 981.06                  $1.981.06                                 $2 386.36                                                             so.co            SO.OD
              2/4/2019                                     1/1/2019                   1/1/2019              Sl !61. .35           -Sl 861.35                                      $1 S6L.35               $525.01                                                             so.co            so.oo
              4/1/2019                $2,000.00            2/l/2019                  2/1/2019               Sl B61.35               $13tt6S                    $13.8.65                                   $663.66                                                             so.oo           S0.00
             4/15/2019                $1 S00.00            3/1/2019                  3/1/2019               Sl 1!61.35              -S.361..35                                      S36L35                $302.31                                                             $0.00           $0.00
              5/3/2019                Sl 500.00                                                                                    Sl 500.00                  $1,500.00                                 Sl 002.31                                                             $0.()0          S0.00
             5/29/2019                $1,121.62             4/1/2019                 4/1/2019               Sl.861.35               -$739.73                                        S739.73             $1,052.SS                                                             S0.00           SO.OD
             6/12/2019                $1100.00              S/l./2019                S/1/2019               $1 861.35               -S76LlS                                         $761.35               $301.23                                                             $000            $0.00
             6/18/2019                St soo.oo             6/1/2019                 6/1/2019               $1 861.35               -$361.35                                        $!61.35               -$60.12                                                             $0.00            $0.00
             7/l0/2019                $2,2.82..82           7/1/2019                 7/1/2019               $1,861.35                S42t..A7                   $421,47                                   $361.35                                                             $0.00           S0.00
             tl/19/2019               $5 700.00             8/1/2019                 a/1/Z019               $11180.45              $3 819.55                  $3 819.55                                 $4 180.90                                                             $0.00           $0.00
             8/19/2019                                      9/1/2019                 9/1/2019               $1 SS0.45             -$1 8!0.45                                      Sl !80.45             S2 3-00.45                                                            S0.00           so.oo
             8/19/2019                                     10/1/Z019                 10/1/2019              $1,880.45             -$1,Bf!0.45                                     Sl,fUl.0.45             $420.00                                                             $0.00           so.oo
             9/B/2019                 Sl,900.00            11/1/2019                 11/1/2019              $1 880.45                   $19.55                   $19.55                                   $439.55                                                             $0.00           S0.00
           10/15/2019                 St 900.oo            12/1/2019                 12/1/2019              Sl 880.45                   $19.55                   $19.55                                   $459.10                                                             S0.00            so.oo
           11/25/2019                 $190000               1/1/2020                 1/1/2020               $1 880.45                   $19.55                   S19.55                                   $478.65                                                             SO.OJ           $0.00
           12/23/2019                 $1,900.00             2/1/2020                 2/1/2020               Sl,880.45                   $19.55                   $19.55                                   $49lL?O                                                             S0.00           SO.OD
                                                                                                                                         $0.00                                                            $498.20                                                             $0.00           so.oo
                                                                                                                                         50.00                                                            $491!.20                                                            $000            $000
                                                                                                                                         50.00                                                            $498.20                                                             $0.00           $0.00
                                                                                                                                         so.oo                                                            $498 20                                                             $0.00           $000
                                                                                                                                         $0.00                                                            S498 20                                                             50.00           so.oo
                                                                                                                                         $0.00                                                            $498.20                                                             $().00           sooo
                                                                                                                                         so.oo                                                            $-498 20                                                            50.00            $0.00
                                                                                                                                         $0.00                                                            S491UO                                                              5000             sooo
                                                                                                                                         50.00                                                            $493.20                                                             S0.00           SO.DO
                                                                                                                                         $0.00                                                            $498,20                                                             $000            so.oo
                                                                                                                                         so.oo                                                            $4.98.20                                                            $000            SO.DO
                                                                                                                                         $0.00                                                            $498.20                                                             $0.00            so.oo
                                                                                                                                         so.oo                                                            $4.98.20                                                            $000             $0.00
                                                                                                                                         so.oo                                                            $498.20                                                             $0.00            so.oo
                                                                                                                                         so.oo                                                            S49S.20                                                             SO.DO            sooo
                                                                                                                                         so.oo                                                            $498.20                                                             50.00            SO.DO
                                                                                                                                         so.oo                                                            $498.20                                                             $0.00            so.oo
                                                                                                                                         so.oo                                                            $498.20                                                             $0.00            $0.00
                                                                                                                                         50.00                                                            $498.20                                                             50.00            $000
                                                                                                                                         50.00                                                            $498.20                                                             5000            5000
                                                                                                                                         $0.00                                                            $498.20                                                             S0.00           S0.00
                                                                                                                                         so.oo                                                            $4.98.20                                                            50.00            5000
                                                                                                                                         S0.00                                                            $498.20                                                             $0.00            $0.00
                                                                                                                                         so.oo                                                            $498.20                                                             so.oo            $000
                                                                                                                                         $0.00                                                            $498.20                                                             $0.00            $0,00
                                                                                                                                         50.00                                                            $498.20                                                             $0.00            $000
                                                                                                                                         so.oo                                                            $498 20                                                             $0.00            5000
                                                                                                                                         so.co                                                            $498.20                                                             $0.00            sooo
                                                                                                                                         $0.00                                                            $49.!S.:Z:O                                                         5000             sooo
                                                                                                                                         50.00                                                            $498.20                                                             SO.DO            $0.00
                                                                                                                                         so.oo                                                            $498.20                                                             so.oo            S0.00
                                                                                                                                         S0.00                                                            S49!UO                                                              $0.00            so.oo
                                                                                                                                         $0.00                                                            $498.20                                                             $0,00            $000
                                                                                                                                         50.00                                                            $49!.20                                                             $0.00            $0.00
Case:12-34352-EEB Doc#:96 Filed:08/28/20                 Entered:08/28/20 16:26:31 Page44 of 44




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF COLORADO

  INRE:                                             Case No. 12-34352-EEB
                                                    Chapter 13
  James N. Burrus

  Debtor(s).

  US Bank Trust National Association as Trustee of Cabana Series III Trust

  Movant.

  vs.

  James N. Burrus and Adam M. Goodman, Chapter 13 Trustee

  Respondents.
                                   CERTIFICATE OF SERVICE

         The undersigned certifies that on August 28, 2020, copies of the Motion for Relief from
  Stay, Notice of Motion for Relief from Stay and Opportunity for Hearing and Proposed Order
  were electronically served via the Court's CM/ECF electronic service system pursuant to L.B.R.
  9036-l(a) on the following:

  Lance J. Goff
  Attorney for Debtor(s)
  ViaCMIECF

  Adam M. Goodman
  Chapter 13 Trustee
  ViaCMIECF

  U.S. Trustee
  ViaCMIECF

         The undersigned certifies that on August 28, 2020, a copy of the Motion for Relief from
  Stay, Notice of Motion for Relief from Stay and Opportunity for Hearing and Proposed Order
  were served via U.S. Mai I, postage prepaid, on all parties against whom relief is sought and those
  otherwise entitled to service pursuant to Fed.R.Bankr.P. and these L.B.R. at the following
  addresses:

  James N. Burrus
  9108 N. 119th St.
  Longmont, CO 80501
                                        Isl Michelle Sanchez
